Name: Regulation (EEC) No 2005/70 of the Commission of 6 October 1970 on the classification of vine varieties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 623 10.10.70 Official Journal of the European Communities No L 224/ 1 REGULATION (EEC) No 2005/70 OF THE COMMISSION of 6 October 1970 on the classification of vine varieties wines derived from vine varieties appearing in the classification of vine varieties may be considered as table wines ; Whereas strict application of Regulation (EEC) No 1388/70 would, in certain cases , lead to considerable difficulties, since the classification is intended to serve as guidance for vine-planting ; whereas, therefore, exceptions in respect of table grape varieties used by the canning industry which are not subject to the common quality standards applicable to table grapes should be allowed for a transitional period ; Whereas the measures provided in this Regulation are in accordance with the Opinion of the Management Committee for Wines ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty setting up the European Economic Community; Having regard to Council Regulation (EEC) No 816/701 of 28 April 1970 laying down additional provisions for the common organisation of the market in wine, as amended by Regulation (EEC) No 1253/70,2 and in particular the second subparagraph of Article 16 ( 1 ) and Article 37 thereof ; Whereas Article 16 ( 1 ) of Regulation (EEC) No 816/70 provides for a classification of vine varieties approved for cultivation in the Community ; whereas those vine varieties should be classified, by administrative units or parts thereof, into recommended vine varieties, authorised vine varieties and provisionally authorised vine varieties ; Whereas this classification of vine varieties should be adopted in the light of the provisions and criteria of Council Regulation (EEC) No 1388/703 of 13 July, 1970 on general rules for the classification of vine varieties ; Whereas Article 16 (2) of Regulation (EEC) No 816/70 provides that from 1 September 1971 only recommended or authorised vine varieties may be used for new vine planting, replanting or grafting ; whereas, moreover, in accordance with point 10 of Annex II to Regulation (EEC) No 816/70, only HAS ADOPTED THIS REGULATION: Article 1 The classification of vine varieties shall be as shown in the Annex to this Regulation . Article 2 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 2 . The provisions of Title II of the Annex to this Regulation shall be valid until 31 August 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 October 1970 . For the Commission The President Franco M. MALFATTI 1 OJ No L 99, 5.5.1970, p . 1 . 2 OJ No L 143, 1.7.1970, p . 1 . 624 Official Journal of the European Communities ANNEX Classification of vine varieties according to administrative units TITLE I WINE GRAPES VARIETIES SUBTITLE I : Recommended and authorised vine varieties I. GERMANY 1 . Regierungsbezirk KÃ ¶ln : ( a) Recommended vine varieties: Auxerrois B, WeiÃ er Burgunder B, Faber B , Blauer FrÃ ¼hburgunder N, Huxelrebe B,. Kanzler B, Kerner B, Morio-Muskat B, MÃ ¼ller-Thurgau B, RulÃ ¤nder G, Perle R, Blauer Portugieser N., Rieslaner B, WeiÃ er Riesling B, Scheurebe B, Siegerrebe Rs. Blauer SpÃ ¤tburgunder N. (b ) Authorised vine varieties: Roter Elbling R, WeiÃ er Elbling B, Freisamer B , Malvasier B. 2 . Regierungsbezirk Trier : (a ) Recommended vine varieties : Auxerrois B , WeiÃ er Burgunder B, Ehrenfelser B , Roter Elbling R,1 WeiÃ er Elbling B,1 Faber B, Freisamer B, GewÃ ¼rztraminer Rs, Huxelrebe B , Kanzler B , Kerner B, Morio-Muskat B, MÃ ¼ller-Thurgau B, Rieslaner B , WeiÃ er Riesling B, RulÃ ¤nder G, Scheurebe B, Siegerrebe Rs . (b ) Authorised vine varieties: Roter Elbling R, WeiÃ er Elbling B , FÃ ¤rbertraube N, WeiÃ er Gutedel B, Roter Gutedel R, Gelber Muskateller B, Muskat-Ottonel B, Perle R, GrÃ ¼ner Silvaner B, Veltliner B. 3 . Regierungsbezirk Koblenz : ( a ) Recommended vine varieties: Auxerrois B, WeiÃ er Burgunder B, Ehrenfelser B , Roter Elbling R,2 WeiÃ er Elbling B ,2 Faber B, Freisamer B, Blauer FrÃ ¼hburgunder N, GewÃ ¼rztraminer Rs, Roter Gutedel R, WeiÃ er Gutedel B, Helfensteiner N, Heroldrebe B, Huxelrebe B, Kanzler B , Kerner B, Blauer Limberger N, Morio-Muskat B, MÃ ¼ller-Thurgau B, Gelber Muskateller B, Muskat-Ottonel B, Perle Rs, Blauer Portugieser N, Rieslaner B, WeiÃ er Riesling B , RulÃ ¤nder G, Scheurebe B, Siegerrebe Rs, GrÃ ¼ner Silvaner B, Blauer SpÃ ¤tburgunder N, Saint-Laurent N, Veltiner B. 1 Recommended for production of sparkling wines exclusively in Landkreis Trier-Saarburg. 2 Recommended for production of sparkling wines exclusively in Landkreis Cochem-Zell . Official Journal of the European Communities 625 (b )* Authorised vine varieties: Roter Elbling R, WeiÃ er Elbling R, FÃ ¤rbertraube N, FrÃ ¼her Malingre B, MÃ ¼llerrebe N. 4. Regierungsbezirk Rheinhessen-Pfalz : ( a) Recommended, vine varieties: Auxerrois B , Ehrenfelser B, Faber B, WeiÃ er Burgunder B, Freisamer B, Blauer Fruhburgunder N, GewÃ ¼rztraminer Rs, Helfensteiner B, Heroldrebe N, Huxelrebe B, Kerner B, Kanzler B, Blauer Limberger N, Morio-Muskat B , MÃ ¼ller-Thurgau B , Gelber Muskateller B, Muskat-Ottonel B, Eerie Rs, Blauer Portugieser N, Rieslaner B, WeiÃ er Riesling B, RulÃ ¤nder G, Scheurebe B , Siegerrebe Rs, GrÃ ¼ner Silvaner B, Blauer Spatburgunder N, Saint-Laurent M, Veltiner B1 . ( b ) Authorised vine varieties: FÃ ¤rbertraube N, Roter Gutedel R, WeiÃ er Gutedel B, FrÃ ¼her Malingre B ,2 Roter Muskateller R, MÃ ¼llerrebe N, Blauer Trollinger N. 5 . Saarland : ( a ) Recommended vine varieties: Auxerrois B, WeiÃ er Burgunder B, Ehrenfelser B, Roter Elbling R,3 WeiÃ er Elbling B,3 Faber B, Freisamer B, Kanzler B, Kerner B , MÃ ¼ller-Thurgau B , WeiÃ er Riesling B, RulÃ ¤nder G, Scheurebe B, Siegerrebe Rs . (b) Authorised vine varieties: Roter Elbling R, WeiÃ er Elbling B, Roter Gutedel R, WeiÃ er Gutedel B , Huxelrebe B , FrÃ ¼her Malingre B, Morio-Muskat B, Gelber Muskateller B, Muskat-Ottonel B , Perle R, GrÃ ¼ner Silvaner B , Veltliner B. 6 . Regierungsbezirk Darmstadt: (a ) Recommended vine varieties : Auxerrois B, WeiÃ er Burgunder B, Ehrenfelser B, Faber B, Blauer FrÃ ¼hburgunder N, GewÃ ¼rztraminer Rs , Kanzler B , Kerner B, MÃ ¼ller-Thurgau B, Muskat-Ottonel B , WeiÃ er Riesling B, RulÃ ¤nder G, Scheurebe B, GrÃ ¼ner Silvaner B, Blauer SpÃ ¤t ­ burgunder N. (b) Authorised vine varieties: FÃ ¤rbertraube N, WeiÃ er Gutedel B, Morio-Muskat B , Gelber Muskateller B , Blauer Portugieser N, Saint-Laurent N, Siegerrebe Rs . 7 . Regierungsbezirk Nordbaden : (a ) Recommended vine varieties: Auxerrois B, WeiÃ er Burgunder B , Freisamer B, Blauer FrÃ ¼hburgunder N, GewÃ ¼rztraminer Rs, Roter' Gutedel R, WeiÃ er Gutedel B , Helfensteiner N, Kerner B, Blauer Limberger N, MÃ ¼llerrebe N, MÃ ¼ller-Thurgau B, Gelber Muskateller B, 1 Recommended exclusively in Landkreise Mainz-Bingen und Alzey-Worms and in the territory of Mainz and Worms . 2 Authorised exclusively in Landkreis Landau-Bergzabern for the Gemeinde Maikammer, Kirrweiler, Edenkoben . 3 Recommended for the production sparkling wines . 626 Official Journal of the European Communities Roter Muskateller R, Muskat-Ottonel B, Blauer Portugieser N, WeiÃ er Riesling B , RulÃ ¤nder G, Scheurebe B, GrÃ ¼ner Silvaner B, Saint-Laurent N, Blauer SpÃ ¤tburgunder N, Roter Traminer R, Blauer Trollinger N. (b ) Authorised vine varieties : Heroldrebe N, Morio-Muskat B , Perle Rs, Rieslaner B , Siegerrebe Rs, Veltliner B. 8 . Regierungsbezirk SÃ ¼dbaden : ( a ) Recommended vine varieties : Auxerrois B , WeiÃ er Burgunder B, Freisamer B , GewÃ ¼rztraminer Rs, Roter Gutedel ¢ R, WeiÃ er Gutedel B , Kerner B , Morio-Muskat B , MÃ ¼ller-Thurgau B , Gelber Muskateller B , Roter Muskateller R, Muskat-Ottonel B , WeiÃ er Riesling B , RulÃ ¤nder G, Scheurebe B , GrÃ ¼ner Silvaner B , Blauer SpÃ ¤tburgunder N, Roter Traminer R. (b ) Authorised vine varieties : Saint-Laurent. 9 . Regierungsbezirk NordwÃ ¼rttemberg: ( a ) Recommended vine varieties : Auxerrois B , WeiÃ er Burgunder B, Ehrenfelser B , Blauer FrÃ ¼hburgunder N, GewÃ ¼rztraminer Rs, Roter Gutedel R,' WeiÃ er Gutedel B , Helfensteiner N, Heroldrebe N, Kerner B , Blauer Limberger N, Morio-Muskat B , MÃ ¼llerrebe N, MÃ ¼ller-Thurgau B, Gelber Muskateller B, Roter Muskateller R, Muskat-Ottonel B , Muskat-Trollinger N, Blauer Portugieser N, WeiÃ er Riesling B, RulÃ ¤nder G, Saint-Laurent N, Scheurebe B , Blauer Silvaner N, GrÃ ¼ner ' Silvaner B , Blauer SpÃ ¥tburgunder N, Blauer Trollinger N, Roter Traminer R. (b ) Authorised vine varieties: FrÃ ©isamer B, Perle Rs, Rieslaner B, Veltliner B. 10. Regierungsbezirk SÃ ¼dwÃ ¼rttemberg-Hohenzollern: ( a ) Recommended vine varieties: Blauer FrÃ ¼hburgunder N, GewÃ ¼rztraminer Rs, Roter Gutedel R, Helfensteiner N, Heroldrebe N, Kerner B , Blauer Limberger N, MÃ ¼llerrebe N, MÃ ¼ller-Thurgau B , Blauer Portugieser N, RulÃ ¤nder G, GrÃ ¼ner Silvaner B, Blauer SpÃ ¥tburgunder N, Roter Traminer R. (b ) Authorised vine varieties: None 11 . Regierungsbezirk Unterfranken : (a ) Recommended vine varieties: Auxerrois B , Werner Burgunder B, Ehrenfelser B , Faber B , Freisamer B, Blauer FrÃ ¼hburgunder N, GewÃ ¼rztraminer Rs, Roter Gutedel R, WeiÃ er Gutedel B , Helfensteiner N, Huxelrebe B, Kanzler B, Kerner B , Morio-Muskat B , MÃ ¼ller-Thurgau B, Muskat-Ottonel B, Gelber Muskateller B, Roter Muskateller R, Perle Rs, Rieslaner B , WeiÃ er Riesling B , RulÃ ¤nder B , Saint-Laurent N, Scheurebe B, Siegerrebe Rs, GrÃ ¼ner Silvaner B, Blauer SpÃ ¥tburgunder N. Official Journal of the European Communities 627 (b ) Authorised vine varieties: Heroldrebe N, Blauer Limberger N, MÃ ¼llerrebe N, Blauer Portugieser N, Blauer Trollinger N. 12. Regierungsbezirk Mittelfranken : Same vine varieties as for Regierungsbezirk Unterfranken . 13 . Regierungsbezirk Oberfranken, Landkreis Bamberg: (a ) Recommended vine varieties : Kerner B, MÃ ¼ller-Thurgau B, Perle Rs, Rieslaner B, RulÃ ¤nder G, GrÃ ¼ner Silvaner B , Blauer Spatburgunder N. (b) Authorised vine varieties: None 14. Regierungsbezirk Niederbayern, Landkreis Landshut: Same vine varieties as for Regierungsbezirk Oberfranken . 15 . Regierungsbezirk Oberpfalz, Landkreis Regensburg : Same vine varieties as for Regierungsbezirk Oberfranken. 16. Regierungsbezirk Schwaben, Landkreis Lindau : (a ) Recommended vine varieties: Auxerrois B, WeiÃ er Burgunder B, GewÃ ¼rztraminer Rs, MÃ ¼ller-Thurgau B , Perle Rs, Rieslaner B, RulÃ ¤nder G, Scheurebe B, Blauer SpÃ ¤tburgunder N. (b) Authorised vine varieties: None 17. Regierungsbezirk Kassel , Landkreis Melsungen, Gemeinde BÃ ¶ddiger: ( a ) Recommended vine varieties: GrÃ ¼ner Silvaner B, MÃ ¼ller-Thurgau B, Perle Rs. (b ) Authorised vine varieties: None II . BELGIUM (a) Recommended vine varieties : MÃ ¼ller-Thurgau B , Riesling B, Sylvaner B. (b) Authorised vine varieties : Landot 244 N, MarÃ ©chal Foch N, Ravat 6B . ¢ 628 Official Journal of the European Communities III. FRANCE " 1 . Department of the Ain (1 ): ( a ) Recommended vine varieties : AligotÃ © B , Altesse B , Chardonnay B , Chasselas B , Gamay N, JacquÃ ¨re B , Mondeuse N, Pinot gris G, Pinot noir N, Poulsard N. (b) Authorised vine varieties: Chambourcin N, Florental N, Gamay teinturier de Bouze N, Gamay teinturier , de Chaudeny N, Gamay teinturier FrÃ ©aux N, Landal N, MarÃ ©chal Foch ' N, Molette B , Plantet N, Ravat blanc B , Seyval B. 2 . Department of the Aisne (2): Same vine varieties as for the department of the Marne . 3 . Department of the Allier (3 ): ( a ) Recommended vine varieties: Abouriou N, Aligote B , Auxerrois B , Chardonnay B, Gamay N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Pinot blanc B , Pinot gris G , Pinot noir N, Sacy B , Saint-Pierre dorÃ © B , Sauvignon B. (b ) Authorised vine varieties: Florental N, Gamay teinturier FrÃ ©aux N, Grouget N, Grolleau N, Melon B, Plantet N, Romorantin B. 4 . Department of the Alpes de Haute-Provence (4): ( a ) Recommended vine varieties : Alicante Henri Bouschet N, Aubun N, Cabernet Franc N, Cabernet Sauvignon N, Carignan blanc B , Carignan N, Cinsaut N, Clairette B , Clairette rose Rs, Grenache blanc B, Grenache gris G, Grenache N, Lledoner Pelut N, Marsanne B , Merlot N, MourvÃ ¨dre N, Muscat Ã petits grains B , Muscat Ã petits grains rouges Rg, Piquepoul blanc B, Piquepoul gris G, Piquepoul noir N, Roussanne B, Sauvignon B , Syrah N, Tannat N, Ugni blanc B. (b ) Authorised vine varieties : Aramon blanc B , Aramon gris G, Aramon N, Bellandais N, Bourboulenc B , Chardonnay B, Cot N, Couderc N, Espanenc N, Fer N, Gamay N, JuranÃ §on noir N, Listan B , Macabeu B , Mauzac B , Mauzac rose Rs, Mourvaison N, Muscat d'Alexandrie B , Pinot noir N, Plant droit N, Terret blanc B, Terret gris C, Terret noir N, ValdiguiÃ © N, Varousset N, Vermentino B, Villard blanc B, Villard noir N. 5 . Department of the Hautes-Alpes (5 ): (a ) Recommended vine varieties: Alicante Henri Bouschet N, Cabernet Franc N, Cabernet Sauvignon N, Carignan blanc B , Carignan N, Cinsaut N, Clairette B, Clairette rose Rs, Cot N, Espanenc N, Marsanne B, Merlot N, Mollard N, Muscat Ã petits grains B , Muscat Ã petits grains rouges Rg, Roussanne B, Sauvignon B , Syrah N, Tannat N, TÃ ©oulier N, Ugni blanc B. Official Journal of the European Communities 629 (b ) Authorised vine varieties: Aramon blanc B, Aramon gris C, Aramon N, Aubun N, Bellandais N, Bourboulenc B, Chardonnay B, Fer N, Gamay N, Grassen N, Grenache blanc B, Grenache gris G, Grenach N, JuranÃ §on noir N, Listan B , Lledoner Pelut N, Macabeu B , Mauzac B, Mauzac rose Rs, Mourvaison N, MourvÃ ¨dre N, Muscat d'Alexandrie B , Pinot noir N, Piquepoul blanc B , Piquepoul gris G, Piquepoul noir N, Plant droit N, Terret blanc B, Terret gris G, Terret noir N, ValdiguiÃ © N, Varousset N, Vermentino B , Villard noir N. 6. Department of the Alpes-Maritimes (6): ( a ) Recommended vine varieties: Alicante Henri Bouschet N, Bourboulenc B, Brachet N, Cabernet Franc N, Cabernet Sauvignon N, Carignan blanc B, Carignan N, Cinsaut N, Clairette B , Clairette rose Rs, Grenache blanc B, Grenache gris G, Grenache N, Lledoner Pelut N, Marsanne B, Merlot N, MourvÃ ¨dre N, Muscat Ã petits grains B, Muscat Ã petits grains rouges Rg, Roussanne B, Roussanne du Var Rs, Sauvignon B, Syrah N, Tannat N, Tibouren N, Ugni blanc B, Vermentino B. (b ) Authorised vine varieties: Aramon blanc B, Aramon gris G, Aramon N, Aubun N, Bellandais N, Chardonnay B, Cot N, Couderc N, Espanenc N, Fer N, Feulla Nera N, Gamay N, Grassen N, JuranÃ §on noir N, Listan B, Macabeu B , Mauzac B , Mauzac rose Rs, Mayorquin B, Mourvaison N, Muscat d'Alexandrie B, Pinot noir N, Piquepoul blanc B , Piquepoul gris G , Piquepoul noir N, Plant droit N, SÃ ©millon B, TÃ ©oulier N, Terret blanc B, Terret gris G, Terret noir N, ValdiguiÃ © N, Varousset N, Villard blanc B , Villard noir N. 7. Department of the ArdÃ ©che (7): A. The entire arrondissement of Tournon and the cantons of Antraigues , Buzet, Coucouron, Montpezat-sous-Bauzon, Privas, Saint-Ã tienne de LugdarÃ ¨s, Saint-Pierreville , Valgorge and la Voulte-sur-RhÃ ´ne : ( a ) Recommended vine varieties: Alicante Henri Bouschet N, Aligote B, Aubun N, Bourboulenc B, Cabernet Franc N, Cabernet Sauvignon N, Carignan blanc B , Carignan N, Chardonnay B, Cinsaut N, Clairette B , Clairette rose Rs, Gamay N, Grenache blanc B , Grenache gris G, Grenache N, Lledoner Pelut N, Macabeu B, Marsanne B, Mauzac B , Mauzac rose Rs, Merlot N, MourvÃ ¨dre N, Pinot noir N, Piquepoul blanc B, Piquepoul gris G, Piquepoul noir N, Roussane B, Sauvignon B , Syrah N, Tannat N, Terret blanc B, Terret gris G, Terret noir N, Ugni blanc B , Viognier B. (b ) Authorised vine varieties: Aramon blanc B , Aramon gris G, Aramon N, Brun argentÃ © N, Calitor noir N, Chambouroin N, Chasselas B, Cot N, Fer N, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, JuranÃ §on noir N, Listan B, MarÃ ©chal Foch N, Muscardin N, Muscat Ã petits grains B , Muscat Ã petits grains rouges Rg, Muscat d'Alexandrie B, Pascal B, Plan droit N, Plantet N, Ravat blanc B , Seyval B, ValdiguiÃ © N, Varousset N, Vermentino B , Villard blanc B , Villard noir N. 630 Official Journal of the European Communities B. The cantons of Aubenas, Bourg-Saint-AndÃ ©ol, ChomÃ ©rac, Joyeuse, Largentiere, Rochemaure, Thueyts, Vallon-Pont-d'Arc, Les Vans, Villeneuve-de-Berg and Viviers : ( a ) Recommended vine varieties: Alicante Henri Bouschet N, AligotÃ © B , Aubun N, Bourboulenc B , Cabernet Franc N, Cabernet Sauvignon N, Carignan blanc B , Carignan N, Chardonnay B, Cinsaut N, Clairette B, Clairette rose Rs, GamÃ y N, Grenache blanc B, Grenache gris G, Grenache N, Lledoner Pelut N, Macabeu B , Marsanne B, Mauzac B , Mauzac rose Rs, Merlot N, MourvÃ ¨dre N, Pinot noir N, Piquepoul blanc B, Piquepoul gris G , Piquepoul noir N, Roussane B , Sauvignon B , Syrah N, Tannat N, Terret blanc B, Terret gris G, Terret noir N, Ugni blanc B , Viognier B. (b) Authorised vine varieties : Aramon blanc B , Aramon gris G, Aramon N, Bellandais N, Chasselas B, Colobel N, Cot N, Couderc N, Fer N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, JuranÃ §on noir N, Listan B , Muscat Ã petits grains B , Muscat a petits grains rouges Rg, Muscat d'Alexandrie B , Plant droit N, Roucaneuf Rs, ValdiguiÃ © N, Varousset N, Vermentino B, Villard blanc B , Villard noir N. 8 . Department of the Ardennes (8): Same vine varieties as for the department of the Marne. 9 . Department of the AriÃ ©ge (9): ( a ) Recommended vine varieties : Abouriou N, Alicante Henri Bouschet N, Baroque B, Cabernet Franc N, Cabernet Sauvignon N, Cinsaut N, Cot N, Duras N, Fer N, Gamay N, JuranÃ §on noir N, Listan B, Mauzac B, Mauzac rose Rs, MÃ ©rille N, Merlot N, Muscadelle B , Ondenc B , Sauvignon B, SÃ ©millon B, Syrah N, Tannat N, Ugni blanc B. (b ) Authorised vine varieties: Chambourcin N, Chenin B , Folle blanche B , Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Plantet N, Seyval B , ValdiguiÃ © N, Villard blanc B, Villard noir N. 10. Department of the Aube (10): ( a ) Recommended vine varieties : AligotÃ © B , Arbane B , Chardonnay B , Franc noir de la Haute-SaÃ ´ne N, Gamay N, Petit Meslier B, Meunier N, Pinot blanc B, Pinot gris G, Pinot noir N, Savagnin blanc B. (b ) Authorised vine varieties: Bachet N, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de . Chaudenay N, Gamay teinturier FrÃ ©aux N, Landal N, Melon B, LÃ ©on Millot N, Plantet N, Ravat blanc B, Seyval B. Official Journal of the European Communities 631 11 . Department of the Aude (11): A. The department of the Aude, excluding the cantons of Belpech, Castelnaudary Nord , Castelnaudary Sud, Fanjeaux, Salles-sur-l'Hers : ( a ) Recommended vine varieties: Alicante Henri Bouschet N, Aubun N, Baroque B, Bourboulenc B , Cabernet Franc N, Cabernet Sauvignon N, Carignan blanc B, Carignan N, Cinsaut N, Clairette B, Clairette rose Rs, Cot N, Fer N, Gamay N, Grenache blanc B , Grenache gris G, Grenache N, JuranÃ §on noir N, Lledoner Pelut N, Macabeu B , Marsanne B , Mauzac B, Mauzac rose Rs, MÃ ©rille N, Merlot N, MourvÃ ¨dre N, Muscat Ã petits grains B , Muscat Ã petits grains rouges Rg, Muscat d'Alexandrie B , NÃ ©grette N, Pinot noir N, Piquepoul blanc B , Piquepoul gris G, Piquepoul noir N, Roussanne B, Sauvignon B, SÃ ©millon B , Syrah N, Tannat N, Terret blanc B , Terret gris G , Terret noir N, Tourbat B, Ugni blanc B. (b ) Authorised vine varieties: Aramon blanc B , Aramon gris G , Aramon N, Bellandais N, Chardonnay B, Chenin B, Colobel N, Couderc N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Listan B, Plant , droit N, Roucaneuf Rs, ValdiguiÃ © N, Varousset N, Vermentino B , Villard blanc B, Villard noir N. B. The cantons of Belpech, Castelnaudary Nord , Castelnaudary Sud , Fanjeaux and Salles-sur-l'Hers : ( a ) Recommended vine varieties : Alicante Henri Bouschet N, Aubun N, Baroque B , Bourboulenc B , Cabernet Franc N, Cabernet Sauvignon N,, Carignan blanc B, Carignan N, Cinsaut N, Clairette B, Clairette rose Rs, Cot N, Fer N, Gamay N, Grenache blanc B, Grenache gris G, Grenache N, JuranÃ §on noir N, Lledoner Pelut N, Macabeu B , Marsanne B, Mauzac B , Mauzac rose Rs, MÃ ©rille N, Merlot N, MourvÃ ¨dre N, Muscat Ã petits grains B , Muscat Ã petits grains rouges Rg, Muscat d'Alexan ­ drie B , NÃ ©grette N, Pinot noir N, Piquepoul blanc B , Piquepoul gris G, Pique ­ poul noir N, Roussanne B, Sauvignon B , SÃ ©millon B , Syrah N, Tannat N, Terret blanc B , Terret gris G, Terret noir N, Tourbat B , Ugni blanc B. (b ) Authorised vine varieties: Aramon blanc, Aramon gris G, Aramon N, Chambourcin N, Chardonnay B , Chenin B , Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Listan B , Plant droit N, ValdiguiÃ © N, Vermentino B, Villard blanc B, Villard noir N. 12 . Department of the Aveyron (12): (a ) Recommended vine varieties: Abouriou N, Alicante Henri Bouschet N, Baroque B, Cabernet Franc N, Cabernet Sauvignon N, Carignan N, Castets N, Chardonnay B, Chenin B ,. Cinsaut N, Clairette B, Clairette rose Rs , Cot N, Courbu noir N, Fer N, Gamay N, Grenache N, JuranÃ §on noir N, Listan B , Lledoner Pelut N, Mauzac B , Mauzac rose Rs, MÃ ©rille N, Merlot N, Morrastel N, MouyssaguÃ ¨s N, Muscadelle B, Muscat Ã petits grains B, NÃ ©grette N, Ondenc B , Pinot noir N, Sauvignon B , SÃ ©millon B , Syrah N, Tannat N, Ugni blanc B. 632 Official Journal of the European Communities (b) Authorised vine varieties: Aramon N,1 - Chambourcin N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Plantet N, Seyval B, Terret blanc B, Terret noir N, ValdiguiÃ © N, Varousset N, Villard blanc B, Villard noir N. 13 . Department of the Bouches-du-Rhone (13): (a) Recommended vine varieties: Alicante Henri Bouschet N, Aubun B, Barbaroux Rs, Bourboulenc B , Cabernet Franc N, Cabernet Sauvignon N, Carignan blanc B, Carignan N, Cinsaut N, Clairette B, Clairette rose Rs, Grenache blanc B, Grenache gris G, Grenache N, Lledoner Pelut N, Macabeu B , Marsanne B, Merlot M, MourvÃ ¨dre, N, Muscat Ã petits grains B , Muscat Ã petits grains rouges Rg, Muscat d'Alexandrie B, Piquepoul blanc B , Piquepoul gris G, Piquepoul noir N, Roussanne B, Rousanne du Var Rs, Sauvignon B, Syrah N, Tannat N, Ugni blanc B. (b ) Authorised vine varieties : . Aramon blanc B , Aramon gris G, Aramon N, Bellandais N, Chardonnay B, Colobel N, Cot N, Couderc N, Fer N, Gamay N, JuranÃ §on noir N, Listan B, Mauzac B, Mauzac rose Rs, Mourvaison N, Pascal B, Pinot noir N, Plant droit N, Roucaneuf Rs, SÃ ©millon B, Teoulier N, Terret blanc B , Terret gris G, Terret noir N, Tibouren N, ValdiguiÃ © N, Varousset N, Vermentino B , Villard blanc B, Villard noir N. 14. Department of the Cantal (15 ): A. Arrondissements of Aurillac and Mauriac : ( a ) Recommended vine varieties: Abouriou N, Alicante Henri Bouschet N, Baroque B, Cabernet Franc N, Cabernet Sauvignon N, Castets N, Chardonnay B, Chenin B, Cinsaut N, Clairette B, Clairette rose Rs, Cot N, Courbu noir N, Fer N, Gamay N, JuranÃ §on noir N, Mauzac B, Mauzac rosa Rs, Merille N, Merlot N, Mouys ­ saguÃ ¨s N, Muscadelle B, NÃ ©grette N, Ondenc N, Pinot noir N, Sauvignon N, SÃ ©millon B, Syrah N, Tannat N, Ugni blanc B. (b) Authorised vine varieties: Chambourcin N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamat teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Plantet N, Seyval B, Villard blanc B, Villard noir N. B. Arrondissement of Saint-Flour : Same vine varieties as for the department of the Haute-Loire.. 15 . Department of the Charente (16): (a ) Recommended vine varieties: Abouriou N, Alicante Henri Bouschet N, Cabernet Franc N, Cabernet Sauvignon N, Chenin B , Cot N, Colombard B , Fer N, Folle blanche B , Gamay N, Mauzac B, Mauzac rose Rs, Merlot blanc B, Merlot N, MourvÃ ¨dre N, Muscadelle B, NÃ ©grette N, Ondenc B, Sauvignon B, SÃ ©millon B, Ugni blanc B. l Authorised exclusively for the arrondissement of Millau . Official Journal of the European Communities 633 (b) Authorised vine varieties: BouchalÃ ¨s N, Chambourcin N, Cinsaut N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, JuranÃ §on blanc B , JuranÃ §on noir N, MÃ ©rille N, Meslier Saint-FranÃ §ois B, Montils B , Plantet N, Rami B, Roucaneuf Rs, Sainton B, Select B, Villard blanc B, Villard noir N. 16. Department of the Charente-Maritime (17): Same vine varieties as that of the department of Charente. The varieties JuranÃ §on noir N and Tannat N are however recommended for the Ã ®le de Re. 17. Department of the Cher (18): ( a) Recommended vine varieties: Abouriou N, AligotÃ © B , Auxerrois B, Chardonnay B, Gamay N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Pinot blanc B , Pinot gris G, Pinot noir N, Sauvignon B. (b ) Authorised vine varieties: Chasselas B, Chelois N, Florental N, Gamay teinturier FrÃ ©aux N, Landal N, Melon B, Muscadelle B, Plantet N, Ravat blanc B , Romorantin B, Saint-Pierre dorÃ © - B, Seinoir N, SÃ ©millon B, Seyval B. 18 . Department of the Correze (19): (a) Recommended vine varieties : Abouriou N, Alicante Henri Bouschet N, Cabernet Franc N, Cabernet Sauvignon N, Chenin B , Cot N, Fer N, Gamay N, Mancin N, Mauzac B, Mauzac rose Rs, Melon B, Merlot blanc B, Merlot N, Muscadelle B, NÃ ©grÃ ©tte N, Ondenc B , Sauvignon B, SÃ ©millon B , Ugni blanc B, Petit Verdot N. (b) Authorised vine varieties: BouchalÃ ¨s N, Chambourcin N, Cinsaut N, Colombard B , Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, JuranÃ §on blanc B, JuranÃ §on noir N, MÃ ©rille N, Meslier Saint-FranÃ §ois B, Plantet N, Ravat blanc B, Villard blanc B, Villard noir N. 19 . Department of Corsica (20): (a) Recommended vine varieties: AlÃ ©atico N, Alicante Henri Bouschet N, Barbarossa Rs, Cabernet Franc N, Cabernet Sauvignon N, Carignan blanc B, Carignan N, Cinsaut N, Grenache blanc B, Grenache gris G, Grenache N, Lledoner Pelut N, MourvÃ ¨dre N, Muscat Ã petits grains B, Muscat Ã petits grains rouges Rg, Nielluccio N, RiminÃ ¨se B, Sciaccarello N, Syrah N, Ugni blanc B, Vermentino B. (b ) Authorised vine varieties: Carcaiolo B, Carcajolo N, Garbesso B, Genovese B, Pagadebiti B, Plant droit N. 634 Official Journal of the European .Communities 20. Department of the Cote-d'Or (21): ( a ) Recommended vine varieties: Abouriou N, AligotÃ © B, Chardonnay B , Gamay N, Melon B , Meunier N, Pinot blanc B, Pinot gris G, Pinot noir N, Sauvignon B. (b ) Authorised vine varieties: Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Landal N, MarÃ ©chal Foch N, LÃ ©on Millot N, Oberlin N, Plantet N, Ravat blanc B. 21 . Department of the Dordogne (24): ( a ) Recommended vine varieties : Abouriou N, Alicante Henri Bouschet N, BouchalÃ ¨s N, Cabernet; Franc N, Cabernet Sauvignon N, Chenin B , Cot N, Fer N, Gamay N, Mauzac B , Mauzac rose Rs, Merlot blanc B , Merlot N, Muscadelle N, NÃ ©grette N, Ondenc B , Sauvignon B , SÃ ©millon B, Ugni blanc B, Petit Verdot N. (b ) Authorised vine varieties : Baroque B , Bouillet N, Chambourcin N, Cinsaut N, Colombard B, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, JuranÃ §on blanc B , JuranÃ §on noir N, MÃ ©rille N, Meslier Saint-FranÃ §ois B , Montils B , 1 Plantet N, Rami B,1 Ravat blanc B , Sainton B ,1 Select B, 1 ValdiguiÃ © N, Villard blanc B, Villard noir N. 22 . Department of the Doubs (25 ): (a ) Recommended vine varieties: Aligote B, Chardonnay. B, Gamay N, Meunier N, Pinot blanc B, Pinot gris G , Pinot noir N, Poulsard N, Savignin blanc B , Trousseau N. (b) Authorised vine varieties: Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Landal N, MarÃ ©chal Foch N, Melon B , LÃ ©on Millot N, Plantet N, Ravat blanc B, Seyval B. ' 23 . Department of the Drome (26): A. Arrondissement of Valence and Die, excluding the cantons of Dieulefit, Loriol , Marsanne and Montelimar : ( a ) Recommended vine varieties: Alicante Henri Bouschet N, Aligote 3, Aubun N, Bourboulenc B, Cabernet Franc N, Cabernet Sauvignon N, Carignan blanc B, Carignan N, Chardonnay B, Cinsaut N, Clairette B, Clairette rose Rs, Gamay N, Grenache blanc B, Grenache gris G, Grenache N, Lledoner Pelut N, Macabeu N, Marsanne B , Merlot -N, MourvÃ ¨dre N, Muscat Ã petits grains B , Muscat Ã petits grains rouges Rg, Pinot gris G, Pinot noir N, Roussanne B , Sauvignon B, Syrah N, Tannat N, Ugni blanc B, Viognier B. 1 Authorised exclusively for the communes of the production area for notable spirits authorised by Appellation d'origine contrÃ ´lÃ ©e ' of Cognac . &gt; ¢ Official Journal of the European Communities 635 ( b ) Authorised vine varieties: Aramon blanc B, Aramon gris G, Aramon N, Brun argente N, Calitor noir N, Chambourcin N, Chasselas B, Cot N, Fer N, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, JuranÃ §on noir N, Listan B, Mauzac B, Mauzac rose Rs, Muscardin N, Muscat d'Alexandrie B, Pascal B, Piquepoul blanc B, Piquepoul gris G, Piquepoul noir N, Plant droit N, Plantet N, Seyval B, Terret blanc B, Terret gris G, Terret noir N, ValdiguiÃ © N, Varousset N, Vermentino B , Villard blanc B , Villard noir N. B. Arrondissement of Nyons, and the cantons of Dieulefit, Loriol , Marsanne and Montelimar in the arrondissement of Valence : ( a ) Recommended vine varieties: Alicante Henri Bouschet N, Aligote B, Aubun N, Bourboulenc B, Cabernet Franc N, Cabernet Sauvignon N, Carignan blanc B, Carignan N, Chardonnay R, Cinsaut N, Clairette B, Clairette rose Rs, Gamay N, Grenache blanc B , Grenache gris G, Grenache N, Lledoner Pelut N, Macabeu B , Marsanne B, Merlot N, MourvÃ ¨dre N, Muscat Ã petits grains B , Muscat Ã petits grains rouges Rg, Pinot gris G, Pinot noir N, Roussanne B , Sauvignon B , Syrah N, Tannat N, Ugni blanc B, Viognier B. (b) Authorised vine varieties: Aramon blanc B , Aramon gris G, Aramon N, Bellandais N, Brun argente N, Calitor noir N, Chasselas B , Cot N, Couderc N, Fer N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, JuranÃ §on noir N, Listan B , Mauzac B, Mauzac rose Rs^ Muscardin N, Muscat d'Alexandrie B, Pascal B, Piquepoul blanc B&gt; Piquepoul gris G, Piquepoul noir N, Plant droit N, Terret blanc B, Terret gris G, Terret noir N, ValdiguiÃ © N, Varousset N, Vermentino B, Villard blanc B, Villard noir N. 24. Department of the Eure (27): Same vine varieties as for the department of the Loiret. 25 . Department of Eure-et-Loir (28): Same selection of vine varieties as that of the department of Loir-et-Cher. 26. Department of the Gard (30): (a) Recommended vine varieties: Alicante Henri Bouschet N, Aubun N, Bourboulenc B, Cabernet Franc N, Cabernet Sauvignon N, Carignan blanc B, Carignan N, Cinsaut N, Clairette B , Clairette rose Rs, Grenache blanc B , Grenache gris G, Grenache N, Lledoner Pelut N, Macabeu B, Marsanne B , Mauzac B , Mauzac rose Rs, Merlot N, MourvÃ ¨dre N, Muscat Ã petits grains B, Muscat Ã petits grains, rouges Rg, Muscat d'Alexandrie B, Piquepoul blanc B, Piquepoul gris G , Piquepoul noir N, Roussanne B, Sauvignon B , Syrah N, Tannat N, Terret blanc B , Terret gris G, Terret noir N, Ugni blanc B. (b ) Authorised vine varieties: Aramon blanc B, Aramon gris G, Aramon N, Bellandais N, Brun argentÃ © N, Calitor noir N, Chardonnay B, Colobel N, Cot N, Couderc N, Fer N, Gamay N, Garonnet N, JuranÃ §on noir N, Listan B, Muscardin N, Pascal B, Pinot noir N, Plant droit N, Roucaneuf Rs, ValdiguiÃ © N, Varousset N, Vermentino B , Villard blanc B , Villard noir N. 636 Official Journal of the European Communities 27. Department of the Haute-Garonne (31): ( a ) Recommended vine varieties: Abouriou N, Alicante Henri Bouschet N, Baroque B , Cabernet Franc N, Cabernet Sauvignon N, Camaralet de Lasseube B , Cinsaut N, Cot N, Fer N, Gamay N, Graisse B , Grenache N, JuranÃ §on noir N, Listan B , Lledoner Pelut N, Mauzac B , Mauzac rose Rs, MÃ ©rille N, Merlot N, Milgranet N, Morrastel N, Muscadelle B , NÃ ©grette N, Ondenc B, Sauvignon B, SÃ ©millon B, Syrah N, Tannat N, Ugni blanc B. (b ) Authorised vine varieties:  Chambourcin N, Chenin B, Couderc N, Folle blanche B, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Grolleau N, Plantet N, ValdiguiÃ © N, Villard blanc B, Villard noir N. 28 . Department of the Gers (32): ( a ) Recommended vine varieties : Abouriou N, Alicante Henri Bouschet N, Arrufiac B, Baroque B, BouchalÃ ¨s N, Cabernet Franc N, Cabernet Sauvignon N, Camaralet de Lasseube B, Chardonnay B , Chenin B, Cinsaut N, Clairette B, Clairette rose Rs, Claverie B; Colombard B , Cot N, Courbu B, Courbu noir N, Crouchen B, Fer N, Folle blanche B, Gamay N, Graisse B, JuranÃ §on noir N, Listan B, Gros Manseng blanc B, Petit Manseng blanc B , Manseng noir N, Mauzac B, Mauzac rose Rs, MÃ ©rille N, Merlot N, Meslier Saint-FranÃ §ois B, Muscadelle B , NÃ ©grette N, Ondenc B, Raffiat de Moncade B , Sauvignon B, SÃ ©millon B, Syrah N, Tannat N, Ugni blanc B. (b ), Authorised vine varieties: Baco blanc B, Blanc Dame B, Chambourcin N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Grolleau N, JuranÃ §on blanc B, Plantet N, ValdiguiÃ © N, Villard blanc B , Villard noir N. 29 . Department of the Gironde (33): ( a) Recommended vine varieties: Abouriou N, Alicante Henri Bouschet N, Baroque B, BÃ ©quignol N, BouchalÃ ¨s N, Cabernet Franc N, Cabernet Sauvignon N, CarmenÃ ¨re N, Chenin B, Colombard B , . Cot N, Fer N, Mauzac B , Mauzac rose Rs, Merlot blanc B, Merlot N, Muscadelle B , Ondenc B, Sauvignon B, SÃ ©millon B , Ugni blanc B , Petit Verdot N. (b ) Authorised vine varieties: Chambourcin N, Cinsaut N, Folle blanche B, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, JuranÃ §on blanc B, JuranÃ §on noir N, Mancin N, MÃ ©rille N, Meslier Saint-FranÃ §ois B, Montils B, Plantet N, Ravat blanc B, Saint-Macaire N, ValdiguiÃ © N, Villard blanc B , Villard noir N. 30. Department of the HÃ ©rault (34): Same vine varieties as for the department of the Gard . In addition , the variety Tourbat B is recommended. 31 . Department of Ille-et-Vilaine (35): Same vine varieties as for the department of the Loire-Atlantique. Official Journal of the European Communities 637 32 . Department of the Indre (36): (a ) Recommended, vine varieties: Abouriou N, Aligote B, Arbois B, Auxerrois B , Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B , Chenin B, Cot N, Gamay N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gascon N, Melon B, Meunier N, Pineau d'Aunis N, Pinot blanc B, Pinot gris G, Pinot noir N, Romorantin B, Sauvignon B. (b) Authorised vine varieties: Chambourcin N, Chasselas B, Colobel N, Florental N, Gamay teinturier FrÃ ©aux N, Grolleau N, Landal N, Meslier Saint-FranÃ §ois B, Plantet N, Ravat blanc B , Rayon d'or B, Rubilande Rs, Seinoir N, Seyval B, Villard noir N. 33 . Department of Indre-et-Loire (37): (a ) Recommended vine varieties: Abouriou N, Aligote B, Arbois B, Auxerrois B, Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Chenin B , Cot N, Folle blanche B,1 Gamay N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Melon B , Meunier B, Pineau d'Aunis N, Pinot blanc B,' Pinot gris G, Pinot noir N, Romorantin B , Sauvignon B. (b) Authorised vine varieties: Chambourcin N, Colobel N, Florental N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Landal N, Meslier Saint-FranÃ §ois B, LÃ ©on Millot N, Plantet N, Ravat blanc B, Rubilande Rs, Seinoir N, Seyval B, Villard noir N. 34. Department of the IsÃ ¨re (38): ( a) Recommended vine varieties : AligotÃ © B, Altesse B, Chardonnay B, Gamay N, JacquÃ ¨re B , Marsanne B , Mondeuse N, Persan N, Pinot gris G , Pinot noir N, Syrah N, Verdesse B, Vioguier B. (b ) Authorised vine varieties: Chambourcin N, Chasselas B , Etraire de la Dui N, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Landal N, MarÃ ©chal Foch N, Plantet N, Ravat blanc B, Servanin N, Seyval N, Valerien B , Villard blanc B. 35 . Department of the Jura (39): ( a) Recommended vine varieties: Aligote B, Chardonnay B, Gamay N, Meunier N, Pinot blanc B, Pinot gris G, Pinot noir N, Poulsard N, Savagnin blanc B, Trousseau N. (b ) Authorised vine varieties: Petit BÃ ©clan N, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, MarÃ ©chal Foch N, Melon B, Plantet N, Seyval B. l Recommended exclusively for the cantons of Ile-Bouchard, Richelieu and Sainte-Maure. 638 Official Journal of the European Communities 36. Department of the Landes (40): ( a ) Recommended vine varieties: Abouriou N, Alicante Henri Bouschet N, Baroque B, BouchalÃ ¨s N, Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Chenin B, Clairette B , Clairette rose Rs, Claverie B , Cot N, Courbu B, Courbu noir N, Crouchen B, Fer N, Gamay N, JuranÃ §on noir N, Listan B , Gros Manseng blanc B, Petit Manseng blanc B , Mauzac B, Mauzac rose Rs, Merlot blanc B, Merlot N, Muscadelle B, NÃ ©grette N, Ondenc B, Raffiat de Moncade B, Sauvignon B, SÃ ©millon B , Syrah N, Tannat N, Ugni blanc B, Petit Verdot N. (b) Authorised vine varieties: Baco blanc B , Chambourcin N, Cinsaut N, Colombard B , Courderc N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Grolleau N, MÃ ©rille N, Meslier Saint-FranÃ §ois B, Plantet N, ValdiguiÃ © N, Villard blanc B, Villard noir N. 37. Department of Loir-et-Cher (41): (a ) Recommended vine varieties : Abouriou N, AligotÃ © B, Arbois B , Auxerrois B, Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Chenin B, Cot N, Gamay N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gascon N, Melon B, Meslier Saint-FranÃ §ois B, Meunier N, Pineau d'Aunis N, Pinot blanc B, Pinot gris G, Pinot noir N, Romorantin B , Sauvignon B. (b) Authorised vine varieties: Chambourcin N, Colobel N, Florental N, Gamay teinturier FrÃ ©aux N, Grolleau N, Landal N, Plantat N, Ravat blanc B, Rayon d'or B, Rubilande Rs, Seinoir N, Seyval B, Villard noir N. 38 . Department of the Loire (42): (a ) Recommended vine varieties : AligotÃ © B, Chardonnay B, Clairette B, Clairette rose Rs, Gamay N, Marsanne B, Pinot gris G, Pinot noir N, Syrah N, Viognier B. (b) Authorised vine varieties: Chambourcin N, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, JacquÃ ¨re B, MarÃ ©chal Foch N, Plantet N, Ravat blanc B, Seyval B. 39. Department of the Haute-Loire (43): (a) Recommended vine varieties: AligotÃ © B, Chardonnay B, Gamay N, Pinot gris C, Pinot noir N. (b ) Authorised vine varieties: Chambourcin N, Chasselas B, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, MarÃ ©chal Foch N, Plantet N, Ravat blanc B, Seyval B. Official Journal of the European Communities 639 40. Department of the Loire-Atlantique (44): ( a) Recommended vine varieties: Abouriou N, AligotÃ © B, Auxerrois B , Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Chenin B, Cot N, Folle blanche B, Gamay N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Grolleau N,1 Melon B, Pineau d'Aunis N, Pinot blanc B, Pinot gris G, Pinot noir N, Romorantin B, Sauvignon B. (b) Authorised vine varieties: Ambror B, Chambourcin N, Colobel N, Florental N, Gamay teinturier FrÃ ©aux N, Grolleau N, Landal N, LÃ ©on Millot N, Meunier N, Plantet N, Ravat blanc B, Rubilande Rs, Seinoir N, Seyval B, Villard noir N. 41 . Department of the Loiret (45 ): (a ) Recommended vine varieties: Abouriou N, AligotÃ © B, Arbois B, Auxerrois B, Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Chenin B, Cot N, Gamay N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gascon N, Melon B, Meunier N, Pineau d'Aunis N, Pinot blanc B, Pinot gris G, Pinot hoir N, Romorantin B , Sauvignon B. (b ) Authorised vine varieties : Chambourcin N, Chasselas B, Colobel N, Florental N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Landal N, LÃ ©on Millot N, Meslier Saint-FranÃ §ois B, Plantet N, Ravat blanc B, Rayon d'or B, Rubilande Rs, Saint-Pierre dorÃ © B, Seinoir N, Seyval B , Villard noir N. 42. Department of the Lot (46): (a ) Recommended vine varieties: Abouriou N, Alicante Henri Bouschet N, Baroque B , BouchalÃ ¨s N, Cabernet Franc N, Cabernet Sauvignon N, Chenin B, Cinsaut N, Clairette B, Clairette rose Rs, Cot N, Courbu noir N, Fer N, Gamay N, JuranÃ §on noir N, Len de l'El B, Listan B, Mauzac B, Mauzac rose Rs, MÃ ©rille N, Merlot N, Muscadelle B, NÃ ©grette N, Ondenc B, Sauvignon B, SÃ ©millon B, Syrah N, Tannat N, Ugni blanc B. (b) Authorised vine varieties: Chambourcin N, Folle blanche B, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Plantet N, ValdiguiÃ © N, Villard N, Villard blanc B, Villard noir N. 43 . Department of Lot-et-Garonne (47): (a) Recommended vine varieties: Abouriou N, Alicante Henri Bouschet N, Baroque B, BouchalÃ ¨s N, Bouillet N, Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Chenin B, Clairette B, Clairette rose Rs, Cot N, Fer N, Gamay N, JuranÃ §on noir N, Len de l'El B, Listan B, Mauzac rose Rs, Mauzac B, MÃ ©rille N, Merlot blanc B, Merlot N, Muscadelle B, NÃ ©grette N, Ondenc B, Sauvignon B, SÃ ©millon B, Syrah N, Tannat N, Ugni blanc B, Petit Verdot N. l Recommended exclusively in a defined area within the cantons of Bourgneuf, Bouaye, Machecoul , Paimboeuf, Le Pellerin, Pornic, Saint-PÃ ¨re-en-Retz and Saint-Philbert-de-Grand-Lieu. 640 Official Journal of the European Communities (b) Authorised vine varieties: Baco blanc B, Chambouroin N, Cinsaut N, Colombard B , Couderc N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Meslier-Saint-FranÃ §ois B , Plantet N, Ravat blanc B , ValdiguiÃ © N, Villard blanc B, Villard noir N. 44. Department of the LozÃ ©re (48): A. Arrondissement of Florac : Same vine varieties as .for the department of the Gard. B. Arrondissement of Mende : Same vine varieties as for the department of the Aveyron . 45 . Department of Maine-et-Loire (49): ( a ) Recommended, vine varieties: Abouriou N, AligotÃ © B , Auxerrois B, Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Chenin B, Folle blanche B, Gamay N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Melon B , Pineau d'Aunis N, Pinot blanc B , Pinot gris G, Pinot noir N, Sauvignon B. (b ) Authorised vine varieties: Chambourcin N, Colobel N, Cot N, Florental N, Gamay teinturier FrÃ ©aux N, Grolleau N, Landal N, LÃ ©on Millot N, Plantet .N, Ravat blanc B , Seinoir N, Villard noir N. 46. Department of the Marne (51): ( a ) Recommended vine varieties: AligotÃ © B , Arbane B, Chardonnay B, Gamay N, Meunier N, Petit-Meslier B , Pinot blanc B, Pinot gris G, Pinot noir N. (b) AuthorisÃ ©d vine varieties : Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Landal N, MarÃ ©chal Foch N, Melon B, LÃ ©on Millot N, Oberlin N, Plantet N, Ravat blanc B, Seyval B. 47. Department of the Haute-Marne (52): Same vine varieties as for the department of the Marne. 48 . Department of the Mayenne (53): Same vine varieties as for the department of Maine-et-Loire. 49 . Department of Meurthe-et-Moselle (54): (a) Recommended vine varieties: AligotÃ © B , Aubin B, Auxerrois B, Chardonnay B, Gamay N, Meunier N, Pinot blanc B, Pinot gris G, Pinot noir N. (b) Authorised vine varieties: Aubin vert B, Florental N, Landal N, MarÃ ©chal Foch N, LÃ ©on Millot N, Oberlin N, Plantet N, Ravat blanc B, Seyval B. Official Journal of the European Communities 641 50. Department of the Meuse (55): ( a ) Recommended vine varieties: AligotÃ © B, Aubin B , Auxerrois B, Chardonnay B, Gamay N, Meunier N, Pinot blanc B , Pinot gris G , Pinot noir N. (b ) Authorised vine varieties :  Aubin vert B, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Landal N, LÃ ©on Millot N, MarÃ ©chal Foch N, Oberlin N, Plantet N, Ravat blanc B, Seyval B. 51 . Department of the Morbihan (56): Same vine varieties as for the department of the Loire-Atlantique. 52 . Department of the Moselle (57): (a) Recommended vine varieties: Aligote B, Aubin B , Auxerrois B , Chardonnay B , Gamay N, GewÃ ¼rztraminer Rs , Meunier N, Pinot blanc B, Pinot gris G, Pinot noir N, Riesling B , Sylvaner B. (b) Authorised vine varieties: Abondant B, Aubin vert B, Elbling B, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Landal N, MarÃ © ­ chal Foch N," LÃ ©on Millot N, MÃ ¼ller-Thurgau B, Oberlin N, Plantet N, Seyval B. 53 . Department of the NiÃ ¨vre (58): ( a ) Recommended vine varieties: Abouriou N, Aligote B, Auxerrois B, Chardonnay B , Chasselas B , Gamay N, Gamay teinturier de Bouze B, Gamay teinturier de Chaudenay N, Melon B , Pinot blanc B, Pinot gris G, Pinot noir N, Sauvignon B. (b) Authorised vine varieties: Colobel N, Florental N, Gamay teinturier FrÃ ©aux N, Grolleau N, Landal N, LÃ ©on Millot N, Plantet N, Ravat blanc B, Rayon d'Or B , Rubilande Rs, "Seinoir N, Seyval B. 54. Department of the Oise (60): Same vine varieties as for the department of the Loiret. 55. Department of the Puy-de-Dome (63): (a ) Recommended vine varieties: Aligote B, Chardonnay B , Gamay N, Noir Fleurien N, Pinot gris G , Pinot noir N, Sauvignon B. (b ) Authorised vine varieties : Chambourcin N, Chasselas B, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, MarÃ ©chal Foch N, Plantet N, Ravat blanc B, Seyval B. 642 Official Journal of the European Communities 56. Department of the PyrÃ ©nÃ ©es Atlantique (64): ( a ) Recommended vine varieties : Abouriou N, Alicante Henri Bouschet N, Arrufiac B , Baroque N, Cabernet Franc N, Cabernet Sauvignon N, Camaralet de Lasseube B, Chardonnay B , Chenin B , Cinsaut N, Clairette B , Clairette rose Rs, Colombard B, Cot N, Courbu B, Courbu noir N, Crouchen B, Fer N, Gamay N, JuranÃ §on noir N, Lauzet N, Listan B , Gros Manseng blanc B, Petit Manseng blanc B, Manseng noir N, Mauzac B, Mauzac rose Rs, MÃ ©rille N, Merlot N, Muscadelle B, NÃ ©grette N, Ondenc B, Pinot noir N, Raffiat de Moncade B, Sauvignon B , SÃ ©millon B, Syrah N, Tannat N, Ugni blanc B , Petit Verdot N. (b ) Authorised vine varieties: Arrouya N, Blanc Dame B, Chambourcin N, Claverie B, Folle blanche B, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, JuranÃ §on blanc B, Meslier Saint-FranÃ §ois B , Plantet N, Ravat blanc B, Seinoir N, Villard blanc B , Villard noir N. 57. Department of the Hautes-PyrÃ ©nÃ ©es (65): Same vine varieties as for the department of the PyrÃ ©nÃ ©es-Atlantique. 58 . Department of the PyrÃ ©nÃ ©es-Orientales (66): Same vine varieties as for the department of the Gard . In addition, the variety Tourbat B is recommended. 59 . Department of the Bas-Rhin (67): ( a ) Recommended vine varieties: Auxerrois B, Chardonnay B , Chasselas B , Gewurztraminer Rs, KnipperlÃ © B , Muscat Ã petits grains B , Muscat Ã petit grains roses Rs, Muscat-Ottonel B, Meunier N, Pinot B, Pinot gris G, Pinot noir N, Riesling B, Savagnin rose Rs, Sylvaner B. (b) Authorised vine varieties: Abondant B, Bouquettraube B, Elbling B, Florental N, Goldriesling B , Landal N, MarÃ ©chal Foch N, LÃ ©on Millot N, MÃ ¼ller-Thurgau B, Plantet N, Seyval B. 60 . Department of the Haut-Rhin (68): Same vine varieties as for the department of the Bas-Rhin. 61 . Department of the Rhone (69): (a) Recommended vine varieties : . Aligote B, Chardonnay B, Gamay N, Marsenne B, Pinot gris G, Pinot noir N, Syrah N, Viognier B. (b) Authorised vine varieties: Chambourcin N, Chasselas B, Florental N, Gamay teinturier de Bouze B, . Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Landal N, MarÃ ©chal Foch N, Melon B, Plantet N, Ravat blanc B, Seyval B. 62 . Department of the Haute-SaÃ ´ne (70): Same vine varieties as for the department of the Marne. 63 . Department of SaÃ ´ne-et-Loire (71 ): Same vine varieties as for the department of the Cote-d'Or. Official Journal of the European Communities 643 64. Department of the Sarthe (72): (a) Recommended vine varieties:' Abouriou N, AligotÃ © B , Auxerrois B, Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Chenin B , Cot N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Melon B, Pineau d'Aunis N, Pinot blanc B , Pinot gris G , Pinot noir N, Romorantin B , Sauvignon B. (b) Authorised vine varieties: Chambourcin N, Colobel N, Florental N, Gamay teinturier FrÃ ©aux N, Grolleau N,- Landal N, LÃ ©on Millot N, Meunier N, Plantet N, Ravat blanc B , Seinoir N. 65 . Department of Savoie (73 ): ( a ) Recommended vine varieties: Aligote B, Altesse B , Chardonnay B , Gamay N, JacquÃ ¨re B, Mondeuse N, Persan N, Pinot gris G, Pinot noir N, Roussanne B , Verdesse B. (b ) Authorised vine varieties: Chambourcin N, Chasselas B, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Molette B , Plantet N, Seyval B. 66. Department of Haute-Savoie (74): (a ) Recommended vine varieties: Aligote B , Altesse B, Chardonnay B, Chasselas B, Gamay N, Gringet B, JacquÃ ¨re B, Mondeuse N, Pinot gris G, Pinot noir N. (b) Authorised vine varieties : Chambourcin N, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, MarÃ ©chal Foch N, Molette B , Plantet N, Ravat blanc B, Seyval B. 67 . Department of the Seine (75): ' Same vine varieties as for the department of the Loiret. 68 . Department of Seine-et-Marne (77): A. The communes situated in the Champagne wine-growing district: Same vine varieties as for the department of the Marne. B. The rest of the department: Same vine varieties as for the department of the Yonne. 69 . Department of the Yvelines (78): Same vine varieties as for the department of the Loiret. 70 . Department of the Deux-Sevres (79): (a ) Recommended vine varieties: Abouriou N, AligotÃ © B , Arbois B , Auxerrois B , Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Chenin B , Cot N, Folle blanche B , Gamay N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Melon B, Merlot N, NÃ ©grette N, Pineau d'Aunis N, Pinot blanc B, Pinot gris G, Pinot noir N, Sauvignon B. 644 Official Journal of the European Communities (b ) Authorised vine varieties: Chambourcin N, Colobel N, Colombard B, Florental N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Landal N, LÃ ©on Millot N, Meslier Saint-FranÃ §ois B , Meunier N, Plantet N, Ravat blanc B, Rubilande Rs, Seinoir N, SÃ ©millon B, Seyval B, Villard noir N. 71 . Department of the Tarn (81 ): ( a ) Recommended vine varieties : Abouriou N, "Alicante Henri Bouschet N, Baroque B, Precoce Bousquet B , Cabernet Franc N, Cabernet Sauvignon N, Carignan N, Cinsaut N, Cot N, Duras N, Fer N, Gamay N, Grenache N, JuranÃ §on noir N, Len de l'El B , Lledoner Pelut N, Listan B , Mauzac B, Mauzac rose Rs, MÃ ©rille N, Merlot N, Milgranet N, Morrastel N, Muscadelle B, NÃ ©grette N, Ondenc B , Portugais bleu N, Prunelard N, Sauvignon B , SÃ ©millon B, Syrah N, Tannat N, Ugni blanc B. (b ) Authorised vine varieties: Chambourcin N, Chenin B, Couderc N, Folle blanche B , Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Plantet N, ValdiguiÃ © N, Villard blanc B, Villard noir N. 72 . Department of Tarn-et-Garonne (82): ( a ) Recommended vine varieties : Abouriou N, Alicante Henri Bouschet N, Baroque B, Cabernet Franc N, Cabernet Sauvignon N, Cinsaut N, Cot N, Fer N, Gamay N, Graisse B, JuranÃ §on noir N, Listan B, Mauzac B, Mauzac Rose Rs, MÃ ©rille N, Merlot N, Milgranet N, Morrastel ¢N, Muscadelle B, NÃ ©grette N, Ondenc B , Sauvignon B , SÃ ©millon B, Syrah N, Tannat N, Ugni blanc B. (b ) Authorised vine varieties : Chambourcin N, Chenin B , Couderc N, Folle blanche B , Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Plantet N, Villard blanc B, Villard noir N, ValdiguiÃ © N. 73 . Department of the Var (83): (a) Recommended vine varieties: Alicante Henri Bouschet N, Aubun' N, Barbaroux Rs, Bourboulenc B , Cabernet Franc N, Cabernet Sauvignon N, Calitor noir N, Carignan blanc B, Carignan N, Cinsaut N, Clairette B , Clairette rose Rs, Grenache blanc B, Grenache gris G , Grenache N, Lledoner Pelut N, Marsanne B , Merlot N, MourvÃ ¨dre N, Muscat Ã petits grains B, Muscat Ã petits grains rouges Rg, Piquepoul blanc B, Piquepoul gris G, Piquepoul noir N, Roussanne B, Roussanne du Var Rs, Sauvignon B, Syrah N, Tannat N. Tibouren N, Ugni blanc B, Vermentino B. (b ) Authorised vine varieties: Aramon blanc B, Aramon gris G, Aramon N, Bellandais N, Bouteillan blanc B, Chardonnay B , Cot . N, Couderc N, Fer N, Gamay N, JuranÃ §on noir N, Listan B , Macabeu B , Mauzac B , Mauzac rose Rs, Mourvaison N, Muscat d'Alexandrie B , Pinot noir N, Plant droit N, SÃ ©millon B, Terret blanc B , Terret gris G, Terret noir N, ValdiguiÃ © N, Varousset N, Villard blanc B, Villard noir N. 74 . Department of Vaucluse (84): ( a ) Recommended vine varieties: Alicante Henri Bouschet N, Aubun N, Barbaroux Rs, Bourboulenc B , Brun argentÃ © N, Cabernet Franc N, Cabernet Sauvignon N, Calitor noir N, Carignan blanc B, Carignan N, Cinsaut N, Clairette B, Clairette rose Rs, Grenache blanc B, Grenache Official Journal of the European Communities 645 gris G, Grenache N, Lledoner Pelut N, Marsanne B , Merlot N, MourvÃ ¨dre N, Muscardin N, Muscat a petits grains B , Muscat Ã petits grains rouges Rg, Pascal B, Piquepoul blanc B, Piquepoul gris G, Piquepoul noir N, Roussanne B , Sauvignon B , Syrah N, Tannat N, Ugni blanc B. (b) Authorised vine varieties : Aramon blanc B , Aramon gris G, Aramon N, Bellandais N, Chardonnay B , Cot N, Couderc N, Fer N, Gamay N, JuranÃ §on noir N, Listan B , Macabeu B , Mauzac B , Mauzac rose Rs, Mourvaison N, Muscat d'Alexandrie B , Pinot noir N, Plant droit N, Terret blanc B , Terret gris G , Terret noir N, ValdiguiÃ © N, Varousset N, Ver ­ mentino B, Villard blanc B, Villard noir N. 75 . Department of the VendÃ ©e (85 ): ( a) Recommended vine varieties: Abouriou N, AligotÃ © B , Auxerrois B , Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Chenin B, Colombard B ,1 Cot N, Folle blanche B, Gamay N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Grolleau gris G,2 Grolleau N,2 PrÃ ©coce de Malingre B , Melon B , NÃ ©grette N, Pinot blanc B , Pinot gris G, Pinot noir N, Romorantin B , Sauvignon B. (b ) Authorised vine varieties: Baco blanc B, Baco noir N, Chambourcin N, Chelois N, Colobel N, Colombard B , Florental N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Landal N, LÃ ©on Millet N, Plantet N, Ravat blanc B, Rubilande Rs, Seinoir N, Seyval B, ValÃ ©rien B , Villard noir N. 76. Department of the Vienne (86): (a ) Recommended vine varieties: Abouriou N, Aligote B, Arbois B, Auxerrois B , BÃ ©quignol N, Cabernet Franc N, Cabernet Sauvignon N, Chardonnay B, Chenin B , Cot N, Folle blanche B , Gamay N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Melon B , Merlot N, Meslier Saint-FranÃ §ois B, Pineau d'Aunis, Pinot gris G , Pinot noir N, Romorantin B, Sauvignon B. (b) Authorised vine varieties: Chambourcin N, Colobel N, Florental N, Gamay teinturier FrÃ ©aux N, Garonnet N, Grolleau N, Landal N, LÃ ©on Millot N, Meunier N, Plantet N, Ravat blanc B , Seinoir N, SÃ ©millon B, Seyval B, Villard noir N. 77. Department of the Haute-Vienne (87): Same vine varieties as for the department of the Charente. 78 . Department of the Vosges (88): Same vine varieties as the department of the Meuse. 79. Department of the Yonne (89): ( a ) Recommended vine varieties : Abouriou N, AligotÃ © B, Chardonnay B , Gamay N, Melon B, Meunier N, Pinot blanc B, Pinot gris G, Pinot noir N, Roublot B, Sauvignon B. 1 Recommended exclusively in the canton of Fontenay-le-Comte . 2 Recommended exclusively in a defined area within the cantons of Saint-Gilles-sur-Vie , Les Sables-d'Olonne and Talmont. 646 Official Journal of the European Communities (b ) Authorised vine varieties: CÃ ©sar N, Florental N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Grolleau N, Landal N, MarÃ ©chal Foch N, LÃ ©on Millot N, Plantet N, Ravat blanc B , Sacy B, Tressot N. 80. Department of the Essonne (91): Same vine varieties as for the department of the Loiret. 81 . Department of the Hauts-de-Seine (92): Same vine varieties as the department of the Loiret . 82 . Department of Seine-Saint-Denis (93 ): Same vine varieties as for the department of the Loiret. 83 . Department of the Val-de-Marne (94): Same vine varieties as for the department of the Loiret. 84 . Department of the Val-d'Oise (95): Same vine varieties as for the department of the Loiret. IV. ITALY 1 . Province of Asti : ( a ) Recommended, vine varieties : Aleatico N, Barbera N, Bonarda piemontese N, Brachetto N, Cortese B, Dolcetto N, Freisa N, Grignolino N, Malvasia di Casorzo N, Malvasia di Schierano N, Moscato bianco B. (b ) Authorised vine varieties : none. 2 . Province of Alessandria : ( a ) Recommended vine varieties: Aleatico N, Barbera N, Bonarda piemontese N, Brachetto N, Cortese B , Dolcette N, Freisa N, Grignolino N, Malvasia di Casorzo N , Moscato bianco B. (b ) Authorised vine varieties: Barbera bianca B, Carica l'Asino B, Timorasso B. 3 . Province of Cuneo : (a) Recommended vine varieties: Arneis B, Barbera N, Cortese B, Dolcetto N, Favorita B, Freisa N, Nebbiolo N. (b) Authorised vine varieties: Moscato bianco B , Neretta cuneese N. Official Journal of the European Communities 647 4. Province of Torino : (a ) Recommended vine varieties: Avana N, Avarengo N, Barbera N, Bonarda piemontese N, Ciliegiolo N, Dolcetto N, Doux d'Henry N, Erbaluce B, Freisa N, Nebbiolo N, Malvasia di Schierano N, Merlot N, Neretto di Bairo N, Plassa N, Sangiovese N. (b ) Authorised vine varieties : none. 5 . Province of Vercelli : ( a) Recommended vine varieties: Barbera N, Bonarda piemontese N, Croatina N, Erbaluce B , Freisa N, Nebbiolo N, Uva rara N, Vespolina N. (b ) Authorised vine varieties: Bonardi di Cavaglia N. 6. Province of Novara : (a) Recommended vine varieties: Barbera N, Croatina N, Erbaluce B , Nebbiolo N, Uva rara N, Vespolina N. (b ) Authorised vine varieties: Durasa N. 7. Province of Aosta : (a) Recommended vine varieties : Barbera N, Blanc de Morgex B, Ciliegiolo N, Dolcetto N, Freisa N, Merlot N, Nebbiolo N, Neyret N, Petit rouge N, Vien de Nus N. (b ) Authorised vine varieties: Fumin N. 8 . Province of Imperia: ( a ) Recommended vine varieties: Dolcetto N, Pigato B, Rossese N, Vermentino B. . (b) Authorised vine varieties: none. 9 . Province of Savona : ( a ) Recommended vine varieties: Dolcetto N, Pigato B, Rossese N, Sangiovese N, Vermentino B. (b ) Authorised vine varieties: none. 648 Official Journal of the European Communities 10. Province of Genova : ( a ) Recommended vine varieties: Albarola B , Bianchetta genovese B, Bosco B , Ciliegiolo N, Dolcetto N, Pigato B , Rollo B , Vermentino B. (b ) Authorised vine varieties: Barbera N, Sangiovese N. 11 . Province of La Spezia: (a ) Recommended vine varieties: Albarola B, Bosco B, Buonamico N, Ciliegiolo N, Sangiovese N, Vermentino B. (b ) Authorised vine varieties: none. 12 . Province of Bergamo: ( a ) Recommended vine varieties: Barbera N, IncrÃ ³cio Terzi No 1 N, Marzemino N, Merlot N, Pinot bianco B , Pinot grigio G. (b) Authorised vine varieties: none. 13 . Province of Brescia : ( a ) Recommended vine varieties: Barbera N, Cabernet franc N, Croatina N, Groppello ai S. Stefano N, Groppello gentile N, Marzemino N, Merlot N , Montepulciano N, Nebbiolo N, Pinot bianco B, Pinot grigio G, Pinot nero N, Sangiovese N, Schiava grigia C , Trebbiano di Soave B, Tocai friulano B. (b ) Authorised vine varieties: . none. 14 . Province of Como: (a ) Recommended vine varieties: Cabernet franc N, Croatina N, Marzemino N, Merlot N, Sauvignon B , Schiava lombarda N, Pinot bianco B , Riesling italico B, Trebbiano toscano B. (b ) Authorised vine varieties: none. 15 . Province of Sondrio : ( a ) Recommended vine varieties: Fortana N, Merlot N, Nebbiolo N, Pignola valtellinese N, Pinot bianco B , Pinot nero N, Riesling renano B, Rossola N. (b ) Authorised vine varieties: none. Official Journal of the European Communities 649 16. Province of Varese : ( a ) Recommended vine varieties: Barbera N, Cortese B, Croatina N, Merlot N, Nebbiolo N, Pinot bianco B, Riesling italico B. (b) Authorised vine varieties: Freisa N, Tocai friulano B. 17. Province of Milano : (a) Recommended vine varieties: Barbera N, Cabernet franc N, Chasselas dorato B, Croatina N, Freisa N, Merlot N, Malvasia istriana B, Riesling renano B, Uva rara N, Verdea B. (b) Authorised vine varieties: none. 18 . Province of Pavia: (a) Recommended vine varieties: Barbera N, Cortese B , Croatina N, Dolcetto N, Moscato bianco B, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling renano B , Uva rara N, Vespolina N. (b ) Authorised vine varieties: Freisa N. 19. Province of Mantova : (a) Recommended vine varieties: Fortana N, Garganega B, Lambrusco Maestri N, Lambrusco viadanese N, Molinara N, Negrara trentina N, Rondinella N, Trebbiano romagnolo B , Trebbiano di Soave B, Trebbiano toscano B. (b) Authorised vine varieties: none. 20. Province of Cremona: ( a) Recommended vine varieties: Ancellotta N, Barbera N, Fortana N, Lambrusco Maestri N, Lambrusco viadanese N. (b) Authorised vine varieties: Merlot N, Raboso Veronese N. 21 . Province of Bolzano : (a) Recommended vine varieties: Lagrein N, Merlot N, MÃ ¼ller-Thurgau B, Pinot bianco B, Pinot grigio G, Pinot nero N, Rossara trentina N, Schiava gentile R, Schiava grigia G, Schiava grossa N, Sylvaner verde B, Traminer aromatico Rs. (b) Authorised vine varieties: Moscato rosa Rs, Tschaggele N. 650 Official Journal of the European Communities 22. Province of Trento : ( a ) Recommended vine varieties: Bianchetta trevigiana B, Cabernet franc N, Cabernet Sauvignon N, Lagrein N, Lambrusco a foglia frastagliata N, Marzemino N, Merlot N, Moscato giallo B , MÃ ¼ller-Thurgau B , Nosiola B, Pinot bianco B , Pinot grigio G, Pinot nero N, Schiava gentile R, Schiava grigia G, Schiava grossa N, Teroldego N, Traminer aromatico Rs . (b ) Authorised vine varieties: none. 23 . Province of Verona : ( a) Recommended vine varieties: Barbera N, Corvina .veronese N, Garganega B , Merlot N, Molinara N, Negrara trentina N, Rondinella N, Rossignola N, Sangiovese N, Trebbiano' di Soave B. (b) Authorised vine varieties: none. 24 . Province of Vicenza: (a) Recommended vine varieties: Cabernet franc N, Durella B , Garganega B, Marzemino N, Merlot N, Pinot bianco ¢ B, Pinot grigio G, Pinot nero N, Riesling italico B, Raboso veronese N, Sauvignon B , Trebbiano di Soave B, Tocai rosso N, Vespaiola B. (b ) Authorised vine varieties: none. 25 . Province of Padova : ( a) Recommended vine varieties: ' Barbera N, Cabernet franc N, Garganega B , Merlot N, Moscato bianco B , Pinella B, Pinot bianco B, Prosecco B, Riesling italico B , Riesling renano B, Raboso piave N, Raboso veronese N, Sauvignon B, Tocai friulano B. (b) Authorised vine varieties: none; 26. Province of Rovigo : fa) Recommended vine varieties: Merlot N, Riesling italico B, Raboso veronese N, Tocai friulano B. (b) Authorised vine varieties: none. 27. Province of Venezia: fa ) Recommended vine varieties: Barbera N, Cabernet franc N, Merlot N, Raboso veronese N, Riesling italico B, Tocai friulano B, Verduzzo trevigiano B. (b) Authorised vine varieties: none. Official Journal of the European Communities 651 28 . Province of Treviso : (a ) »Recommended vine varieties: Barbera N, Cabernet franc N, Incrocio Manzoni 2-15 N, Malbech N, Marzemino N, Merlot N, Prosecco B, Raboso piave N, Raboso veronese N, Riesling italico B, Sauvignon B, Tocai friulano B , Verdiso B, Verduzzo trevigiano B. (b ) Authorised vine varieties: none. 29. Province of Belluno : ¢ (a) Recommended vine varieties: Barbera N, Bianchetta trevigiana B, Malvasia istriana B, Merlot N, Pavana N, Pinot grigio G, Pinot nero N, Prosecco B , Sylvaner verde N, Trevisiana nera N, Turca N. (b) Authorised vine varieties: none. 30. Province of Udine : fa) Recommended vine varieties: Cabernet franc N, Cabernet Sauvignon N, Malvasia istriana B, Merlot N, Picolit B, Pinot bianco B, Pinot grigio G, Pinot nero N, Prosecco B, Refosco dal peduncolo rosso N, Tocai friulano B, Verduzzo friulano B. (b) Authorised vine varieties: Franconia N. 31 . Province of Pordenone : ( a) Recommended vine varieties: Cabernet franc N, Cabernet Sauvignon N, Malvasia istriana B, Merlot N, Picolit B, Pinot bianco B, Pinot"grigio G, Pinot nero N, Prosecco B, Refosco dal peduncolo rosso N, Tocai friulano B, Verduzzo friulano B. (b) Authorised vine varieties: Franconia N. 32. Province of Gorizia : fa) Recommended vine varieties: Cabernet franc N, Cabernet Sauvignon N, Malvasia istriana B, Merlot N, Pinot bianco B, Pinot grigio G, Pinot nero N, Ribolla gialla B, Riesling italico B, Sauvignon B, Terrano N, Tocai friulano B, Traminer aromatico Rs. (b) Authorised vine varieties: none. 33 . Province of Trieste: ( a) Recommended vine varieties: Malvasia istriana B, Merlot N, Prosecco B, Sauvignon B, SÃ ©millon B, Terrano N. (b) Authorised vine varieties: Garganega B, Piccola nera N. 652 Official Journal of the European Communities 34 . Province of Piacenza : ( a) Recommended vine varieties: © Barbera N, Bervedino B , Croatina N, Fortana N, Malvasia di Candia N, Moscato bianco B, Ortrugo B , Pinot grigio G, Pinot nero N, Trebbiano romagnolo B. (b ) Authorised vine varieties: none. 35 . Province of Parma: ( a) Recommended vine varieties:   Ancellotta N, Barbera N, Croatina N, Fortana N, Lambrusco Maestri N, Malvasia di Candia B, Merlot N, Moscato bianco B , Pinot nero N, Sauvignon B , Trebbiano romagnolo B. (b ) Authorised vine varieties : none. 36. Province of Reggio Emilia : ( a ) Recommended vine varieties : - Ancellotta N, Croatina N, Lambrusco Maestri N, Lambrusco Marani N, Lambrusco Montericco N, Lambrusco Salamino N, Malvasia di Candia B , Marzemino N, Sauvignon B, Sgavetta N, Trebbiano romagnolo B. (b) Authorised vine varieties : none. 37. Province of Modena: ( a ) Recommended vine varieties: Ciliegiolo N, Fortana N, Lambrusco di Sorbara N; Lambrusco grasparossa N, Lambrusco Maestri N, Lambrusco Salamino N, MontÃ ¹ B. (b) Authorised vine varieties: Trebbiano modenese B, Uva tosca N. 38 . Province of Bologna: ( a) Recommended vine varieties: Albana B, Barbera N, Fortana N, Lambrusco grasparossa N, Lambrusco Maestri N, Merlot N, MontÃ ¹ B, Negretto N, Raboso veronese N, Riesling italico B, Sangiovese ' N, Sauvignon B, Trebbiano romagnolo B, Trebbiano toscano B. (b ) Authorised vine varieties: none. 39. Province of Forli : fa ) Recommended vine varieties: Albana B, Merlot N, Sangiovese N, Trebbiano romagnolo B. (b) Authorised vine varieties: none. Official Journal of the European Communities 653 40 . Province of Ravenna : (a ) Recommended vine varieties : Albana B, Fortana N, Merlot N, MontÃ ¹ B , Negretto N, Sangiovese N, Trebbiano romagnolo B. (b) Authorised vine varieties: none. 41 . Province of Ferrara : fa) Recommended vine varieties: Fortana N, Merlot N, Sangiovese N, Sauvignon B, Tocai fruilano B , Trebbiano romagnolo B. (b) Authorised vine varieties: none. 42 . Province of Arrezzo : ( a ) Recommended vine varieties: Canailo nero N, Ciliegiolo N, Colorino N, Malvasia del Chianti B, Sangiovese N , Trebbiano toscano B, Vernaccia di San Gimignano B. (b) Authorised vine varieties: Foglia tonda N, Gamay N, Syrah N. 43 . Province of Firenze : (a ) Recommended vine varieties: Canaiolo bianco B , Canaiolo nero N, Ciliegiolo N, Colorino N, Malvasia del Chianti B, Sangiovese N, Trebbiano Toscano B. (b ) Authorised vine varieties : Malvasia nera di Brindisi N, Mammolo N, Vernaccia di San Gimignano B. 44 . Province of Grosseto : ( a) Recommended vine varieties : Ansonica B, Canaiolo nero N, Ciliegiolo N, Greco B , Malvasia del Chianti B , Sangiovese N, Trebbiano toscano B , Verdello B. (b) Authorised vine varieties: Aleatico N, Canaiolo bianco B , Carignano N, Mammolo N, Vermentino B. 45 . Province of Livorno : fa) Recommended vine varieties: Aleatico N, Ansonica B, Sangiovese N, Trebbiano toscano B , Vermentino B. (b) Authorised vine varieties: 1 Biancone di Portoferraio B, Canaiolo nero N, Ciliegiolo N, Clairette B , Malvasia del Chianti B, Merlot N, Pinot bianco B , Pinot grigio G. 654 Official Journal of the European Communities 46 . Province of Lucca : ( a) Recommended vine varieties: , Canaiolo nero N, Ciliegiolo N, Colorino N, Roussane B , Pinot bianco B , Pinot grigio G, Sangiovese N, Sauvignon B, SÃ ©millon B , Syrah N, Trebbiano toscano B, Vermentino B, Vermentino nero N. (b ) Authorised vine varieties: Aleatico N, Ansonica B , Bonamico N, Colombana nera N, Malvasia del Chianti B. 47. Province of Massa-Carrara : ¢ (a) Recommended vine varieties: Barsaglina N, Caloria N, Durella B , Livornese bianca B , Poliera nera N, Sangiovese N, Vermentino B, Vermentino nero N. (b ) Authorised vine varieties: Albarola B , Bracciola nera N, Canaiolo nero N, Ciliegiolo N, Colombana nera N, Malvasia del Chianti B, Trebbiano toscano B, Verdollo B. 48 . Province of Pisa : (a ) Recommended vine varieties: Canaiolo nero N, Ciliegiolo N, Malvasia del Chianti B, Sangiovese N, Syrah N, Trebbiano toscano B. (b ) Authorised vine varieties: . Bonamico N, Canina nera N, Colorino N, Nazzese N, Teroldego N, Vermentino B, Vernaccia di San Gimignano B. 49 . Province of Pistoia : (a) Recommended vine varieties: Canaiolo bianco B, Canaiolo nero N, Ciliegiolo N, Colorino N, Malvasia del Chianti B, Sangiovese N, Trebbiano toscano B. v ( b ) Authorised vine varieties: Bracciola nera N, Canina nera N, Foglia tonda N, Malvasia nera di Brindisi N, Syrah N, Verdicchio bianco N, Vernaccia di San Gimignano B. 50. Province of Siena : (a) Recommended vine varieties: Canaiolo nero N, Grechetto bianco B, Malvasia del Chianti B, Mammolo N, Sangiovese N, Trebbiano toscano B, Vernaccia di San Gimignano B. (b ) Authorised vine varieties: Ciliegiolo N, Colorino N, Foglia tonda N, Moscato bianco B, Prugnolo gentile N. 51 . Province of Pesaro-Urbino : ( a) Recommended vine varieties: Albana B, Biancame B, Cabernet franc N, Ciliegiolo N, Malvasia del Chianti B , Malvasia bianca di Candia B, Merlot N, Montepulciano N, Pinot grigio G, Riesling italico B, Sangiovese N, Trebbiano toscano B, Verdicchio bianco B. Official Journal of the European Communities 655 (b ) Authorised vine varieties : none. 52 . Province of Ancona : ( a ) Recommended vine varieties: Aleatico N, Alicante N, Barbera N, Biancame B, Carignano N, Ciliegiolo N, Incrocio Bruni 54 B, Malvasia del Chianti B, Malvasia bianca di Candia B , Montepulciano N, Passerina B, Pecorino B , Pinot nero N, Sangiovese N, Trebbiano toscano B , Verdicchio bianco B, Vernaccia nera N. (b) Authorised vine varieties: Lacrima N. 53 . Province of Macerata : (a ) Recommended vine varieties: Cabernet franc N, Ciliegiolo N, Incrocio Bruni 54 B, Maceratino B, Malvasia bianca di Candia B, Malvasia toscana B , Merlot N, Montepulciano N, Passerina B , Pecorino B , Pinot grigio G, Pinot nero N, Sangiovese N, Trebbiano toscano B, Verdicchio bianco B, Vernaccia nera N. (b) Authorised vine varieties: none. 54. Province of Ascoli Piceno: (a) Recommended vine varieties: Alicante N, Barbera N, Biancame B, Bombino bianco B, Ciliegiolo N, Malvasia bianca di Candia B, Malvasia del Chianti B , Merlot N, Montepulciano N, Passerina B, Pecorino B , Pinot bianco B, Pinot grigio G, Pinot nero N, Sangiovese N, Trebbiano toscano B. (b) Authorised vine varieties : none. 55 . Province of Perugia : fa) Recommended vine varieties: Barbera N, Cabernet franc N, Canaiolo bianco B? Canaiolo nero N, Ciliegiolo N, Dolcetto N, Gamay N, Grechette B, Incrocio Bruni 54 B, Malvasia bianca di Candia B, Malvasia del Chianti B, Merlot N, Montepulciano N, Pecorino B , Pinot bianco B , Pinot nero N, Sagrantino N, Sangiovese N, Syrah N, Trebbiano spoletino B, Trebbiano toscano B, Verdicchio bianco B. (b ) Authorised vine varieties : Dolciame B. 56. Province of Termi: ( a) Recommended vine varieties: Barbera N, Canaiolo bianco B, Canaiolo nero N, Ciliegiolo N, Colorino N, Dolcetto N, Grechetto B, Malvasia bianco di Candia B, Malvasia del Chianti B, Merlot N, Pinot nero N, Sangiovese N, Trebbiano toscano B, Verdicchio bianco B. (b ) Authorised vine varieties: none. 656 Official Journal of the European Communities 57. Province of Viterbo : ( a ) Recommended vine varieties : Aleatico N, Canaiolo nero N, Grechetto rosso N, Malvasia bianca di Candia B, Malvasia del Chianti B , Merlot N, Montepulciano N, Moscato bianco B , Sangiovese N, Trebbiano giallo B , Trebbiano toscano B. (b ) Authorised vine varieties: none. 58 . Province of Rieti : ( a) Recommended vine varieties: , Barbera N, Bellone B, Cabernet franc N, Canaiolo nero N, Cesanese comune N, Cesanese d'Affile N, Ciliegiolo N, Grechetto B, Malvasia bianca di Candia B, Malvasia del Chianti B, Malvasia del Lazio B , Merlot N, Pecorino B, Riesling italico B , Sangiovese N, Trebbiano giallo B, Trebbiano toscano B. (b ) Authorised vine varieties: none. 59 . Province of Roma : ( a ) Recommended vine varieties: Barbera N, Bellone B , Bombino bianco B, Cabernet franc N, Canaiolo nero N, Carignano N, Cesanese comune N, Ciliegiolo N, Malvasia bianca di Candia B , Malvasia del Lazio B , Merlot N, Montepulciano N, Sangiovese N, Trebbiano giallo B, Trebbiano toscano B, Verdicchio bianco B. (b ) Authorised vine varieties : none. 60 . Province of Latina : (a ) Recommended vine varieties: Abbuoto B , Bellone B , Bombino bianco B, Cesanese comune N, Ciliegiolo N, Greco nero N, Malvasia bianca di Candia B , Merlot N, Moscato di Terracina B , Nero buono di Cori N, Sangiovese N, Trebbiano giallo B, Trebbiano toscano B. (b) Authorised vine varieties: Olivella nera N, San Giuseppe nero N. 61 . Province of Frosinone : ( a ) Recommended vine varieties : Abbuoto N, Bombino bianco B, Cesanese comune N, Cesanese d'Affile N, Malvasia bianca di Candia B, Passerina B, Trebbiano giallo B. (b ) Authorised vine varieties: Olivella nera N, San Giuseppe nero N. 62 . Province of Napoli : (a) Recommended vine varieties: Aglianico N, Asprinio bianco B, Barbera N, Biancolella B , Coda di Volpe bianca B, Falanghina B, Forastera B, Greco B, Guarnaccia B, Piedirosso N, Sciascinoso N. Official Journal of the European Communities 657 (b ) Authorised vine varieties: San Lunardo B. 63 . Province of Salerno : ( a ) Recommended vine varieties : Aglianico N, Biancolella B , Fiano B, Greco B, Piedirosso N, Sciascinoso N. (b ) Authorised vine varieties : none. 64 . Province of Avellino : (a ) Recommended vine varieties: Aglianico N, Barbera N, Coda di Volpe bianca B , Fiano B , Greco B , Piedirosso N, Sangiovese N, Sciascinoso N, Trebbiano toscano B. (b ) Authorised vine varieties: none. 65 . Province of Benevento : ( a) Recommended vine varieties: Aglianico N, Coda di Volpe bianca B, Greco B , Piedirosso N, Sciascinoso N. (b ) Authorised vine varieties: none. 66 . Province of Caserta : (a ) Recommended vine varieties: Asprinio bianco B , Coda de Volpe bianca B, Primitivo N, Sangiovese N. (b) Authorised vine varieties: none. 67. Province of Teramo : (a ) Recommended vine varieties: Biancame B, Bombino bianco B, Ciliegiolo N, Dolcetto N, Malvasia del Chianti B , Merlot N, Montepulciano N, Montonico bianco B , Pecorino N, Riesling italico B, Sangiovese N. (b) Authorised vine varieties : none. 68 . Province of Pescara : ( a ) Recommended vine varieties: Barbera N, Bombino bianco B , Malvasia del Chianti B, Montepulciano N, Sangiovese N. (b) Authorised vine varieties: none. 658 Official Journal of the European Communities 69. Province of l'Aquila: (a ) Recommended vine varieties: Bombino bianco B , Ciliegiolo N, Montepulciano N, Pecorino B, Pinot nero N, Riesling italico B, Sangiovese N, Verdicchio bianco B. (b ) Authorised vine varieties : none. 70 . Province of Chieti : ( a) Recommended vine varieties: Bombino bianco B , Ciliegiolo N, Cococciola B , Maiolica N, Merlot N, Montepulciano N, Pecorino B, Pinot grigio G, Pinot nero N, Sangiovese N. (b) Authorised vine varieties : ' Regina ( = Pergolona) B , Regina dei vigneti B. 71 . Province of Campobasso : ( a ) Recommended vine ¢ varieties: Aglianico N, Barbera N, Bombino bianco B, Malvasia del Chianti B, Montepulciano N, Sangiovese N, Trebbiano toscano B. (b ) Authorised vine varieties : ^ Tintilia N. 72. Province of Isernia : ( a ) 'Recommended vine varieties: Aglianico N, Barbera N, Bombino bianco B, Malvasia del Chianti B , Montepulciano N, Sangiovese N, Trebbiano toscano B. . (b ) Authorised vine varieties: Tintilia N. 73 . Province of Foggia : ( a) Recommended vine varieties: Barbera N, Bombino bianco B, Malvasia del Chianti B, Montepulciano N, Trebbiano toscano B, Uva di Troia N, Verdeca B. (b) Authorised vine varieties: Chiapparone B , - Cococciola B , Lambrusco Maestri N, Malbech N, Merlot N, Montepulciano N, Mostoso B , Sangiovese N. 74. Province of Ban : ( a ) Recommended vine varieties : Aleatico N, Bianco d'Alessano B , Bombino bianco B , Bombino nero N, Malvasia del Chianti B , Montepulciano N, Moscato bianco B , Pampanuto B, Primitivo N, Sangiovese N, Uva di Troia N, Verdeca B. (b ) Authorised vine varieties: Fiano B, Lacrima di Barletta N, Lambrusco Maestri N, Malbech N, Merlot N, ¢ Montepulciano N , Palumbo N, Sangiovese N. Official Journal of the European Communities 659 75 . Province of Brindisi : (a ) Recommended, vine varieties: Bianco d'Alessano B , Bombino nero N, Francavidda B, Impigno B , Malvasia del Chianti B , Malvasia nera di Brindisi N, Negro amaro N, Ottavianello N, Primitivo N, Verdeca B. (b) Authorised vine varieties: Fiano B , Lambrusco Maestri N, Malbech N, Merlot N, Montepulciano N, Notar Domenico N, Sangiovese N. 76. Province of Taranto : ¢ (a) Recommended vine varieties: Bianco d'Alessano B, Bombino nero N, Fiano B , Negro amaro N , Primitivo N, Verdeca B. (b ) Authorised vine varieties: Lambrusco Maestri B , Malbech N, Merlot N, Montepulciano N, Sangiovese N. 77. Province of Lecce : ( a ) Recommended vine varieties: Malvasia nera di Lecce N, Negro amaro N, Ottavianello N, Primitivo N. (b) Authorised vine varieties: Lambrusco Maestri N, Malbech N, Merlot N, Montepulciano N, Sangiovese N. 78 . Province of Matera : (a) Recommended vine varieties: Aglianico N, Bombino bianco B , Bombino nero N, Malvasia del Chianti B , Malvasia nera di Brindisi N. (b) Authorised vine varieties: Malvasia bianca di Basilicata B. 79 . Province of Potenza : (a) Recommended vine varieties: Aglianico N, Bombino bianco B , Bombino nero N, Malvasia del Chianti B, Malvasia nera di Brindisi N. (b ) Authorised vine varieties : Malvasia bianca di Basilicata B. 80 . Province of Cosenza : (a) Recommended vine varieties: Gaglioppo N, Greco nero N, Guarnaccia B, Magliocco canino N, Malvasia bianca B, Nerello capuccio N. ( b ) Authorised vine varieties: Montonico bianco B, Moscato bianco B , Pecorello N. 660 Official Journal of the European Communities 81 . Province of Catanzaro : ( a ) Recommended vine varieties : Gaglioppo N, Greco bianco B, Greco nero N, Magliocco canino N, Malvasia bianca B , Marsigliana nera N, Trebbiano toscano B. (b ) Authorised vine varieties: none. 82. Province of Reggio Calabria : ( a ) Recommended vine varieties: Castiglione N, Gaglioppo N, Greco bianco B , Nocera N, Prunesta N. (b ) Authorised vine varieties : Guardavalle B, Montonico bianco B. 83 . Province of Palermo: . Ca.) Recommended vine varieties: Ansonica B , Catanese nero N, Catarratto bianco comune B , Catarratto bianco lucido B, Grecanico dorato B , Grillo B, Perricone N. (b ) Authorised vine varieties: Barbera N, Moscato giallo B, Trebbiano toscano B, Vernaccia B. 84 . Province of Trapeni : (a) Recommended vine varieties: Ansonica B, Catarratto bianco comune B, Catarratto bianco lucido B , Grecanico dorato B, Grillo B, Perricone N. (b ) Authorised vine varieties : Barbera N, Trebbiano toscano B, Vernaccia B . 85 . Province of Agrigento : ( a ) Recommended vine varieties: Ansonica B, Calabrese N, Catarratto bianco comune B, Catarratto bianco lucido B , Frappato di Vittoria N, Grecanico dorato B, Grillo B, Perricone N. (b ) Authorised vine varieties : Barbera N, Trebbiano toscano B , Vernaccia B. 86. Province of Caltanissetta: fa ) Recommended vine varieties: . Ansonica B, Calabrese N, Catarratto bianco lucido B, Frappato di Vittoria N. (b) Authorised vine varieties: Barbera N, Catarratto bianco comune B , Trebbiano toscano B, Vernaccia B. 661Official Journal of the European Communities 87. Province of Enna : ( a ) Recommended vine varieties: Ansonica B, Calabrose N, Carricante B , Catarratto bianco comune B , Catarratto bianco lucido B, Grillo B , Nerello mascalese N. (b) Authorised vine varieties : Albanello B , Barbera N, Trebbiano toscano B, Vernaccia B. 88 . Province of Ragusa : fa) Recommended vine varieties : Ansonica B, Calabrese B , Catarratto bianco comune B, Catarratto bianco lucido B, Frappato di Vittoria N, Montonico bianco B. (b) Authorised vine varieties: Barbera N, Trebbiano toscano B , Vernaccia B. 89 . Province of Siracusa : (a ) Recommended vine varieties: Ansonica B, Calabrese N, Catarratto bianco comune B , Catarratto bianco lucido B, Grillo B, Montonico bianco B, Moscato bianco B, Nocera N. (b) Authorised vine varieties: Barbera N, Trebbiano toscano B, Vernaccia B. 90. Province of Catania : (a ) Recommended vine varieties: Alicante N, Calabrese N, Carricante B , Catarratto bianco comune B, Catarratto bianco lucido B, Minnella bianca B, Nerello cappuccio N, Nerello mascalese N. (b) Authorised vine varieties : Barbera N, Trebbiano toscano B, Vernaccia B. 91 . Province of Messina : fa) Recommended vine varieties : Ansonica B, Catarratto bianco comune B , Catarratto bianco lucido B , Malvasia di Lipari B , Nerello cappuccio N, Nerello mascalese N, Nocera N. (b) Authorised vine varieties: Barbera N, Gaglioppo N, Perricone N, Trebbiano toscano B, Vernaccia B. 92. Province of Cagliari : fa ) Recommended vine varieties: Albaranzeuli bianco B, Alicante Henri Bouschet N, Arvesiniadu B, Bovale grande N, Bovale sardo N, Caddiu N, Cagnulari N, Cannonao N, Carignano N, GirÃ ² N, Malvasia di Sardegna B, Monica N, Moscato bianco B, Nasco B, Nuragus B, Pascale di Cagliari N, Semidano B, Trebbianco toscano -B, Vermentino B , Vernaccia di Oristano B, Vernaccia di San Gimignano B. (b ) Authorised vine varieties : Barbera N, Nieddera N. 662 Official Journal of the European Communities 93 . Province of Sassari : ( a) Recommended vine varieties: Arvesiniadu B , Bovale di Spagna N, Bovale sardo N, Cagnulari N, Cannonao N, Caricagiola N, Carignano N, Giro N, Monica N, Moscato bianco B, Nuragus B, Retagliado bianco B , Torbato B , Trebbiano toscano B , Vermentino B , Vernaccia di San Gimignano B. (b) Authorised vine varieties-: Clairette bianco B , Dolcetto N. 94. Province of Nuoro : ( a ) Recommended vine varieties : Albaranzeuli bianco B, Albaranzeuli nero N, Cannonao N, Giro N, Malvasia di Sardegna B , Monica N, Nieddu mannu N, Nuragus B, Retagliado bianco B, Vernaccia di San Gimignano B. (b ) Authorised vine varieties : Barbera sarda N, Dolcetto N, Muristellu N. V. LUXEMBOURG (a) Recommended vine varieties: Auxerrois B, Elbling B,1 MÃ ¼ller-Thurgau ' B , Pinot blanc B , Pinot gris G, Pinot noir N,  Riesling B , Traminer Rs. (b ) Authorised vine varieties: Elbling B , Muscat-Ottonel B, Sylvaner B. VI . NETHERLANDS (a) Recommended vine varieties: Auxerrois B , MÃ ¼ller-Thurgau B, Pinot gris G , Pinot noir N, Riesling B , Rieslaner B , Sylvaner B, GewÃ ¼rztraminer 'Rs . ( b ) Authorised vine varieties: Chardonnay B, Muscat-Ottonel B, Sauvignon B. SUB-TITLE II : Provisionally authorised vine varieties : For each administrative unit or part thereof appearing in sub-title I, the provisionally authorised vine varieties shall be those which, in an administrative unit or in the part thereof concerned, are cultivated, but not referred to in sub-title I, and in so far as they are not the subject of :  examination of cultivation suitability ,  scientific research ,  selection or crossing studies . The following vine varieties do not, however, appear in the classification : Noah, Othello, Isabelle, Jacquez, Clinton and HerbÃ ©mont. 1 Recommended for the production of sparkling wines . Official Journal of the European Communities 663 TITLE II TABLE GRAPE VARIETIES I. BELGIUM (a) Recommended vine varieties: Alphonse LavallÃ ©e N ( = Ribier), Gros Colman N, Canon Hall B , Frankenthal N, Leopold III N, Muscat d'Alexandrie B , Royal N. (b ) Authorised vine varieties : Muscat de Hambourg N, Italia B. (c) Provisionally authorised vine varieties : Black Alicante N, Gradisca B. II . FRANCE 1 . Departments of Alpes-de-Haute-Provence, Hautes-Alpes, Alpes-Maritimes, Ardeche, AriÃ ¨ge, Aude, Aveyron, Bouches-du-Rhone, Corsica, Dordogne, DrÃ ´me, Gard, Haute-Garonne, Gers, Gironde, HÃ ©rault, IsÃ ¨re, Landes, Lot, Lot-et-Garonne, LozÃ ¨re, Basses-PyrÃ ©nÃ ©es, Hautes-PyrÃ ©nÃ ©es, PyrÃ ©nÃ ©es-Orientales, Tarn, Tarn-et-Garonne, Var and Vaucluse : fa) Recommended vine varieties: Admirable de Courtiller B, Alphonse LavallÃ ©e N, Canner Seedless B, Cardinal Rg, Chasselas (DorÃ ©, Muscat, Rose), Clairettes (all varieties), Dabouki B, Dattier de Beyrouth B , Gros Vert B, Italia B, Jaoumet B, Madeleines (all varieties), Muscat d'Alexandrie B, Muscat de Hambourg N, Ã illade N, Olivette branche B, Olivette noire N, Perlette B, Servant B, Sultanine B, Valensi N. (b) Authorised vine varieties: Ignea Rs, Panse precoce B, Perle de Csaba B, Reine des. vignes B. (c) Provisionally authorised vine varieties: none. 2 . The departments listed in Chapter III of Title I sub-title I, which do not appear in the preceding paragraph : ¢ ( a) Recommended vine varieties : Chasselas dorÃ © B1 . (b ) Authorised vine varieties: Alphonse LavallÃ ©e N, Chasselas (all varieties), Madeleines (all varieties), Muscat de Hambourg N. (c ) Provisionally authorised vine varieties: Admirable de Courtiller B, Canner Seedless B, Cardinal Rg, Clairettes (all varieties), Dabouki B, Dattier de Beyrouth B, Gros Vert B, Ignas Rs, Italia B, Jaoumet B , Muscat d'Alexandrie B , Ã illade N, Olivette blanche B , Olivette noire N, Panse prÃ ©coce B , Perle de Csaba B, Perlette B , Reine des vignes B , Servant B , Sultanine B , Valensi N. i Recommended solely in the department of Seine-et-Marne . 664 Official Journal of the European Communities III . ITALY 1 . Provinces of Torino, Asti, Alessandria, Cuneo, Vercelli and Novara : ( a ) Recommended vine varieties: Alphonse LavallÃ ©e N, Annamaria B, Cardinal N, Chasselas dorato B , Delizia di Vaprio B, Italia B , Moscato d'Adda B , Moscato d'Amburgo B , Panse precoce B , Regina B, Regina dei vigneti B. (b ) Authorised vine varieties: Perle di Csaba B, Zibibbo B. ( c) Provisionally authorised vine varieties ¢ none. 2 . Province of Aosta : ( a ) Recommended vine varieties : Chasselas dorato B, Regina dei vigneti B. (b ) Authorised vine varieties: none. ( c ) Provisionally authorised vine varieties: none. 3 . Provinces of Imperia, Savona, Genova and La Spezia : ( a ) Recommended vine varieties: Italia B , Moscato d'Amburgo N, Panse precoce B , Regina B, Regina dei vigneti B , Servant B. (b ) Authorised vine varieties: Cardinal N, Chasselas dorato B, Gros Vert B , Primus B, Zibibbo B. ( c) Provisionally authorised vine varieties: none. 4 . Provinces of Bergamo, Brescia, Como, Milan, Cremona, Mantova, Pavia, Sondrio and Varese : ( a ) Recommended vine varieties: Annamaria B , Chasselas dorato B , Delizia di Vaprio B, Italia B, Moscato d'Adda B, Moscato d'Amburgo N, Panse precoce B, Regina B , Regina dei vigneti B. (b ) Authorised vine varieties : Cardinal N, Perla di Csaba B, Primus B, Verdea B , Zibibbo B. ( c ) Provisionally authorised vine varieties: none. 5 . Provinces of Trento and Bolzano : ( a ) Recommended vine varieties : Moscato d'Amburgo N, Schiava grosso N. Official Journal of the European Communities 665 (b) Authorised vine varieties: Delzia di Vaprio B, Italia B, Regina B. (c) Provisionally authorised vine varieties: none. 6. Provinces of Padova, Treviso, Belluno, Rovigo, Venezia, Verona and Vicenza : (a) Recommended vine varieties: Delizia di Vaprio B, Italia B , Moscato d'Adda B , Moscato d'Amburgo N, Panse precoce B , Regina B, Regina dei vigneti B. (b ) Authorised vine varieties: Chasselas dorato B , Lattuario nero N, Moscato di Terracina B , Perla di Csaba B, Perlona B, Verdea B, Zibibbo B. (c) Provisionally authorised vine varieties: none. 7. Provinces of Udine, Gorizia, Trieste and Pordenone : (a) Recommended vine varieties : Chasselas dorato B, Italia B , Moscato d'Adda B , Moscato d'Amburgo N, Regina B, Regina dei vigneti B. (b) Authorised vine varieties: Perla di Csaba B. (c) Provisionally authorised vine varieties: none. 8 . Provinces of Piacenza, Parma, Reggio Emilia, Modena, Bologna, ForlÃ ¬ , Ravenna and Ferrara : ( a ) Recommended vine varieties : Chasselas dorato B , Delizia di Vaprio B, Italia B, Moscato d'Amburgo N, Regina B , Regina dei vigneti B, Verdea B. (b ) Authorised vine varieties: Angela B, Cardinal N, Moscato d'Adda B , Moscato di Terracina B , Perla di Csaba B, Pizzutello bianco B, Zibibbo B. (c) Provisionally authorised vine varieties: none. 9 . Provinces of Arezzo, Firenze, Grosseto, Livorno, Lucca, Massa, Carrara, Pisa, Pistoia and Siena: ( a ) Recommended vine varieties: Alphones LavallÃ ©e B , Cardinal N, Chasselas dorato B, Italia B, Moscato d'Amburgo N, Panse precoce B , Regina B, Regina dei vigneti B, Verdea B. (b) Authorised vine varieties: Delizia di Vaprio B, Moscato di Terracina B, Pizzutello bianco B, Primus B, Zibibbo B. (c) Provisionally authorised vine varieties : none. 666 Official Journal of the European Communities 10. Provinces of Pesaro-Urbino, Ancona, Macerata and Ascoli Piceno : ( a) Recommended vine varieties: Alphones LavallÃ ©e N, Cardinal N, Italia B , Moscato d'Amburgo N, Regina B, Regina dei vigneti B. (b ) Authorised vine varieties: Chasselas dorato B , Delizia di Vaprio B , Moscato d'Adda N, Moscato di Terracina B, Panse precoce B, Perla di Csaba B, Zibibbo B. (c ) Provisionally authorised vine varieties: none. 11 . Provinces of Terni and Perugia : ( a ) Recommended vine varieties: Italia B, Regina B. (b) Authorised vine varieties: Moscato di Terracina B. (c) Provisionally authorised vine varieties: none. 12 . Provinces of Viterbo, Rieti, Roma, Latina and Frosinone : ( a ) Recommended vine varieties : Alphonse LavallÃ ©e N, Annamaria B, Angelo Pirovano B , Cardinal N, Italia B, Lattuario nero- N, Moscato d'Adda B , Moscato di Terracina B, Panse precoce B, Regina B, Regina dei vigneti B. (b ) Authorised vine varieties : Delizia de Vaprio B , Chasselas dorato B, Pizzutello B, Red Emperor N. (c) Provisionally authorised vine varieties: none. 13 . Provinces of Napoli, Salerno, Avellino, Benevento and Caserta : ( a ) Recommended vine varieties: Catalanesca B , Italia B, Regina B. (b) Authorised vine varieties: Baresana B , Cardinal N, Chasselas dorato B, Delizia di Vaprio B, Lattuario nero N, Moscato di Terracina B, Moscato d'Amburgo N, Panse precoce B, Pizzutello bianco B, Primus B, Regina dei vigneti B, Zibibbo B. ( c) Provisionally authorised vine varieties: none. 14 . Provinces of Teramo, Pescara, l'Aquila and Chieti : (a ) Recommended vine varieties: Italia B, Regina ( = Pergolana) B. Official Journal of the European Communities 667 (b) Authorised, vine varieties: Cardinal N, Chasselas dorato B, Red Emperor N, Moscato d'Amburgo N, Moscato di Terracina B, Panse precoce B, Pizzutello bianco B , Prunesta N, Regina dei vigneti B. (c) Provisionally authorised vine varieties: none. 15 . Provinces of Campobasso and Isernia : (a ) Recommended vine varieties: \ Cardinal N, Regina B. (b ) Authorised vine varieties: Baresana B, Lattuario nero N, Pizzutello bianco B, Zibibbo B. (c) Provisionally authorised vine varieties: none. 16 . Provinces of Foggia, Bari , Brindisi, Taranto and Lecce : (a) Recommended vine varieties: Baresana B, Cardinal N, Italia B, Panse precoce B, Regina B, Regina dei vigneti B. (b) Authorised vine varieties: Almeria B, Cimminita B, Chasselas dorato B, Red Emperor N, Lattuario nero N, Moscato d'Amburgo N, Moscato di Terracina B, Perlette B, Pizzutello bianco B, Primus B, Prunesta B , Sultanina bianca B , Zibibbo B. (c) Provisionally authorised, vine varieties: none. 17. Provinces of Matera and Potenza : (a) Recommended vine varieties: Italia B, Panse precoce B, Regina B. (b) Authorised vine varieties: Baresana B, Cardinal N, Red Emperor N, Lattuario N, Moscato d'Amburgo N, Moscato di Terracina N, Perlette B, Primus B, Sultanina bianca B. (c) Provisionally authorised vine varieties : none. 18 . Provinces of Cosenza, Catanzaro and Reggio Calabria : (a ) Recommended vine varieties: Italia B, Lattuario nero N, Olivette Vibanese N, Panse precoce B, Regina B, Zibibbo B. (b) Authorised vine varieties: Baresana B , Cardinal N, Red Emperor N, Moscato di Terracina B, Perlette B, Prunesta B , Regina dei vigneti B, Sultanina bianca B. . (c) Provisionally authorised vine varieties: none. 668 Official Journal of the European Communities 19 . Provinces of Palermo, Trapani, Agrigento, Caltanissetta, Enna, Ragusa, Siracusa, Catania and Messina : ( a ) Recommended vine varieties: Alphonse LavallÃ ©e N, Cardinal N, Italia B , Panse precoce B , Regina B , Regina dei vigneti B, Zibibbo N. (b) Authorised vine varieties: Almeria B, Baresana B, Cimminita B, Chasselas dorato B, Red Emperor N, Lattuario ' nero N, Moscato d'Amburgo N, Perla di Csaba B, Perlette B, Pizzutello bianco B, Prunesta N, Sultanina bianca B. (c) Provisionally authorised vine varieties: none. 20. Province of Cagliari, Sassari and Nuoro : ( a ) Recommended vine varieties: Italia B, Panse precoce B, Regina B, Regina dei vigneti B, Zibibbo N. (b ) Authorised vine varieties: Almeria B , Baresana B , Cardinal N, Chasselas dorato B, Catalanesca B , Delizia di Vaprio B , Red Emperor N, Lattuario nero N, Moscato d'Adda B, Moscato di Terracina B , Moscato d'Amburgo N, Perla di Csaba B, Perlette B, Pedona B, Pizzutello bianco B, Sultanina bianca B. (c) Provisionally authorised vine varieties : none. IV. NETHERLANDS ( a) Recommended vine varieties: Alphonse LavallÃ ©e N, Gros Colman N, Canon Hall B , Frankenthal N, Muscat d'Alexandrie B, Royal N. (b ) Authorised vine varieties : Prof. Aberson R, Gros Maroc N, Golden Champion B, Muscat d'Hambourg N. (c ) Provisionally authorised vine, varieties : Black Alicante N, Gradisca B. TITLE III VARIETIES FOR SPECIAL USE A. Classification on a Community-wide basis (subparagraph 1 of Article 3 (2 ) of Regulation (EEC) No 1388/70): For the production of grape spirits : (a) Recommended vine varieties : Ansonica B, Asprinio bianco B, Baco blanc B, Bombino bianco B, Bombino nÃ ©ro N, Cattaratto bianco comune B, Colombard B, Folle blanche B, Grillo B, Nuragus B, Raboso Piave N, Raboso veronese N, Garganega B , Regina B, Schiava grossa N, Trebbiano toscano (= Ugni blanc) B. Official Journal of the European Communities 669 (b ) Authorised vine varieties: none. (c) Provisionally authorised vine varieties : none. B. Classification by territory of Member States of the varieties allowed on the territory of the Member State concerned (second subparagraph of Article 3 (2) Regulation (EEC) No 1388/70): FRANCE For the production of grape spirits : 1 . Departments of the Charente, the Charente-Maritime and the Dordogne, the communes situated within the area defined for the production of grape spirits under the "appel ­ lation d'origine contrÃ ´lÃ ©e" of "Cognac": ( a) Recommended vine varieties: Baco blanc B, Colombard B, Folle blanche B. &lt; ( b ) Authorised vine varieties: none. (c) Provisionally authorised vine varieties: none. 2 . The departments of the Gers, the Landes and Lot-et-Garonne, the communes situated within the area defined for the production of grape spirits under the " appellation d'origine contrÃ ´lÃ ©e" of "Armagnac": (a) Recommended vine varieties: Baco blanc B, Colombard B, Folle blanche B, Graisse B, Meslier Saint-FranÃ §ois B. (b) Authorised vine varieties: JuranÃ §on blanc B. (c) Provisionally authorised vine varieties: none. TITLE IV ROOT STOCK VARIETIES A. Classification on a Community-wide basis ( first subparagraph of Article 3 (2 ) of Regulation (EEC) No 1388/70): Abbreviation: du Lot ( a ) Recommended root stock varieties : . Rupestris du Lot Riparia Gloire de Montpellier Riparia X Rupestris 3309 Couderc or 3309 Couderc 1616 Couderc Riparia Gloire 3309 C 1616 C 670 Official Journal of the European Communities 161 49 Couderc 161 49 C 157 11 Couderc 157 11 C 41 B Millardet de Grasset 41 B 420 A Millardet de Grasset 420 A 101 14 Millardet de Grasset 101 14 106 8 Millardet de Grasset 106 8 57 Richter 57 R 99 Richter 99 R 110 Richter 110 R 196 17 Castel 196 17 CL 216 3 Castel , 216 3 CL 4010 Castel 4010 CL 775 Paulsen 775 P 779 Paulsen 779 P 1045 Paulsen 1045 P 1103 Paulsen 1103 P 1447 Paulsen 1447 P 140 Ruggeri 140 Ru 225 Ruggeri 225 Ru 44 53 MalÃ ¨gue 44 53 M 34 Ã cole nationale supÃ ©rieure d'agronomie, Montpellier 34 EM 333 Ã cole nationale supÃ ©rieure d'agronomie, Montpellier 333 EM 17 37 Berlandieri X Riparia 17 37 Golia  Berlandieri X Kober 5 BB or Kober 5 BB 5 BB Berlandieri X Riparia Kober 125 AA or Kober Kober 125 AA 125 AA Teleki 5 C 5 C 5 C Geisenheim  Teleki 8 B 8 B Teleki 8 B SÃ ©lection Ferrari  Selection Oppenheim No 4 SO 4 Geisenheim 26  Grezot 1 G 1 Cosmo 2  Cosmo 10  Rupestris Selection Birolau No 1 R.S.B. 1 Berlandieri Colombard No 2 Schwarzmann Son Sorisil Dr. Decker-Rebe Gradisca Black Alicante (b) Provisionally authorised root stock varieties : Provisionally authorised root stock varieties are those which are cultivated on Community territory but which do not appear in subparagraph (a) and which are not the subject of :  examination on cultivation suitability ,  scientific research,  selection or crossing studies . Official Journal of the European Communities 671 B. Classification by territory of Member States of root stock varieties allowed on the territory of the Member State concerned (second subparagraph of Article 3 (2) of Regulation (EEC) No 1388/70): I. GERMANY 1 . Regierungsbezirke KÃ ¶ln, Trier, Koblenz-Montabaur and Saarland : ( a ) Recommended root stock varieties : Selection Oppenheim No 4 5 C Geisenheim Teleki 8 B Berlandieri X Riparia Kober 5 BB Berlandieri X Riparia Kober 125 AA 161 49 Couderc Riparia X Rupestris 3309 Couderc Geisenheim 26 Dr. Decker-Rebe1 . (b ) Provisionally authorised root stock varieties: none. 2 . Regierungsbezirk Rheinhessen-Pfalz: ( a ) Recommended root stock varieties: SÃ ©lection Oppenheim No 4 5 C Geisenheim Teleki 8 B Berlandieri X Riparia Kober 5 BB Berlandieri X Riparia Kober 125 AA Riparia X Rupestris 3309 Couderc. (b) Provisionally authorised root stock varieties: none. 3 . Regierungsbezirk Darmstadt and Regierungsbezirk Kassel, Landkreis Melsungen, Gemeinde BÃ ¶ddiger : (a ) Recommended root stock varieties: Selection Oppenheim No 4 5 C Geisenheim Teleki 8 B Berlandieri X Riparia Kober 5 BB Berlandieri X Riparia Kober 125 AA Riparia X Rupestris 3309 Couderc. (b ) Provisionally authorised root stock varieties: none. 1 Recommended exclusively in Saarland , in the Regierungsbezirk Trier and in the Regierungsbezirk Koblenz :  Landkreis Cochem-Zell ,  Landkreis Koblenz in the Gemeinden GÃ ¼ls, Lay, Winningen , Dieblich , Kobern-Gondorf, Niederfell , Oberfell , Lehmen , Alken , Kattenes , LÃ ¶f, Hatzenport, Brodenbach and Burgen , and  Landkreis Mayen within the Gemeinden Lasserg, MoselsÃ ¼rsch and Waldesch . 672 Official Journal of the European Communities 4. Regierungsbezirke Nordbaden, SÃ ¼dbaden, NordwÃ ¼rttemberg and SÃ ¼dwÃ ¼rttemberg ­ Hohenzollern: fa) Recommended, root stock varieties : Selection Oppenheim No 4 . 5 C Geisenheim Teleki 8 B Berlandieri X Riparia Kober 5 BB Berlandieri X Riparia Kober 125 AA Riparia X Rupestris 3309 Couderc Geisenheim 261 161 49 Couderc (b ) Provisionally authorised root stock varieties: none. 5 . Regierungsbezirke Unterfranken and Mittelfranken, and Regierungsbezirk Oberfranken, Landkreis Bamberg; Regierungsbezirk Niederbayern, Landkreis Landshut ; Regierungsbezirk Oberpfalz, Landkreis Regensburg ; Regierungsbezirk Schwaben, Landkreis Lindau : ( a) Recommended root stock varieties: Selection Oppenheim No 4 5 C Geisenheim - . Teleki 8 B Berlandieri'X Riparia Kober 5 BB Berlandieri X Riparia Kober 125 AA Sorisil . ( b ) Provisionally authorised root stock varieties: Geisenheim 26 161 49 Couderc Riparia X Rupestris 3309 Couderc Dr. Decker-Rebe Son. II . FRANCE Root stock varieties recommended for the departments listed under Chapter III of Title I, Sub-title I : Rupestris du Lot Riparia Gloire de Montpellier 34 Ã cole nationale supÃ ©rieure d'agronomie de Montpellier 333 Ã cole nationale supÃ ©rieure d'agronomie de Montpellier 3309 Couderc 1616 Couderc 161 49 Couderc 420 A Millardet de Grasset 101 14 Millardet de Grasset T 41 B Millardet de Grasset 99 Richter ¢ i Recommended exclusively in the Regierungsbezirke NordwÃ ¼rttemberg and SÃ ¼dwÃ ¼rttemberg-Hohenzollern .' Official Journal of the European Communities 673 110 Richter Selection Oppenheim No 4 44 53 MalÃ ¨gue 196 17 Castel 216 -3 Castel 4010 Castel 140 Ruggeri 1103 Paulsen 1447 Paulsen Kober 5 BB Kober 125 AA Teleki 8 B Teleki 5 C Vialla Grezot 1 Berlandieri-Colombard No 2 Rupestris SÃ ©lection Birolau No 1